20-11563-scc        Doc 1399         Filed 07/08/21 Entered 07/08/21 22:32:13                         Main Document
                                                 Pg 1 of 61



THIS OBJECTION SEEKS TO RECLASSIFY CERTAIN FILED PROOFS OF CLAIM.
PARTIES RECEIVING THIS NOTICE OF THE DEBTORS’ FOURTEENTH OMNIBUS
CLAIMS OBJECTION TO PROOFS OF CLAIM SHOULD REVIEW THE OMNIBUS
OBJECTION TO SEE IF THEIR NAME(S) AND/OR CLAIM(S) ARE LOCATED IN THE
OMNIBUS OBJECTION AND/OR THE EXHIBIT(S) AND SCHEDULE(S) ATTACHED
THERETO TO DETERMINE WHETHER THIS OBJECTION AFFECTS THEIR
CLAIM(S).

IF YOU HAVE QUESTIONS, PLEASE CONTACT GRUPO AEROMÉXICO’S COUNSEL,
DAVIS POLK & WARDWELL LLP, AT aeromexicoclaims@dpw.com, RICHARD J.
STEINBERG (richard.steinberg@davispolk.com or +1-212-450-4362), OR ERIK P.
JERRARD (+1-212-450-4769).


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                              Case No. 20-11563 (SCC)

                  Debtors.1                                            (Jointly Administered)



     NOTICE OF HEARING ON DEBTORS’ FOURTEENTH OMNIBUS CLAIMS
       OBJECTION TO PROOFS OF CLAIM (WRONG DEBTOR CLAIMS)

         PLEASE TAKE NOTICE that, on July 8, 2021, Grupo Aeroméxico, S.A.B. de C.V.

(“Grupo Aeroméxico”) and its affiliates that are debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”) filed their Fourteenth Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”) with the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

         The Objection is annexed hereto as Exhibit A. The Objection requests that the Bankruptcy


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
20-11563-scc       Doc 1399         Filed 07/08/21 Entered 07/08/21 22:32:13                      Main Document
                                                Pg 2 of 61



Court reclassify one or more of your Claims2 listed on Schedule 1 to Exhibit 1 of the Objection

annexed hereto on the grounds that such Claims have been filed against the wrong Debtor.

        PLEASE TAKE FURTHER NOTICE that the Court-Ordered Omnibus Claims Hearing

Procedures [ECF No. 904] (the “Omnibus Claims Hearing Procedures”), annexed hereto as

Exhibit B, apply and govern the Objection to your Proof(s) of Claim. The Omnibus Claims Hearing

Procedures provide for certain mandatory actions by a claimant within certain time periods.

Therefore, please review the Omnibus Claims Hearing Procedures carefully. Failure to comply with

the Omnibus Claims Hearing Procedures may result in the reclassification of a Proof of Claim

without further notice to a claimant.

        If you do NOT oppose the reclassification of your Claim(s) listed on Schedule 1 to Exhibit 1

of the Objection, then you do NOT need to file a written response to the Objection and you do NOT

need to appear at the hearing.

        If you DO oppose the reclassification of your Claim(s) listed on Schedule 1 to Exhibit 1 of

the Objection, then you MUST file with the Bankruptcy Court and serve on the parties listed below a

written response to the Objection (a “Response”) so that it is received on or before August 9, 2021,

at 4:00 p.m. (prevailing Eastern Time) (the “Response Deadline”).

        Your Response, if any, must contain at a minimum the following: (i) a caption setting forth

the name of the Bankruptcy Court, the names of the Debtors, the case number, and title of the

Objection to which the response is directed; (ii) the name of the claimant and description of the basis

for the amount of the Claim; (iii) a concise statement setting forth the reasons why the Claim should

not be reclassified for the reasons set forth in the Objection, including, but not limited to, the specific

factual and legal bases upon which you will rely in opposing the Objection; (iv) all documentation or
2
        Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
        Objection.



                                                          2
20-11563-scc     Doc 1399      Filed 07/08/21 Entered 07/08/21 22:32:13             Main Document
                                           Pg 3 of 61



other evidence of the Claim, to the extent not included with the Proof of Claim previously filed with

the Bankruptcy Court, upon which you will rely in opposing the Objection; (v) the address(es) to

which the Debtors must return any reply to your Response, if different from that presented in the

Proof of Claim; and (vi) the name, address, and telephone number of the person (which may be you

or your legal representative) possessing ultimate authority to reconcile, settle, or otherwise resolve

the Claim on your behalf.

       The Bankruptcy Court will consider a Response only if the Response is timely filed, served,

and received. A Response will be deemed timely filed, served, and received only if prior to the

Response Deadline, the Response is (a) filed electronically with the Bankruptcy Court on the docket

of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC), in accordance with the

Bankruptcy Court’s General Order M-399 (available on the Bankruptcy Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Bankruptcy Court’s electronic case filing

system, (b) sent to the chambers of the Honorable Judge Shelley C. Chapman, United States

Bankruptcy Court, One Bowling Green, New York, New York 10004; and (c) served (via email or

otherwise) so as to be actually received on or before the Response Deadline upon (i) Davis Polk &

Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn: Timothy Graulich

(timothy.graulich@davispolk.com), Stephen D. Piraino (stephen.piraino@davispolk.com), Erik P.

Jerrard (erik.jerrard@davispolk.com), and Richard J. Steinberg (richard.steinberg@davispolk.com)),

counsel to the Debtors; and (iii) Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York,

New York 10019 (Attn: Brett H. Miller (bmiller@willkie.com), Todd M. Goren

(tgoren@willkie.com), Craig Damast (cdamast@willkie.com), and Debra M. Sinclair

(dsinclair@willkie.com)), counsel to the Official Committee of Unsecured Creditors appointed in

these cases.



                                                  3
20-11563-scc     Doc 1399      Filed 07/08/21 Entered 07/08/21 22:32:13                Main Document
                                           Pg 4 of 61



       Except as otherwise permitted under the Omnibus Claims Hearing Procedures, a hearing (the

“Hearing”) will be held on August 12, 2021, at 10:00 a.m. (prevailing Eastern Time), to consider

the Objection. The Hearing will be held in the United States Bankruptcy Court for the Southern

District of New York. If you file a written Response to the Objection, you should plan to appear at

the Hearing. The Debtors, however, reserve the right to continue the Hearing on the Objection with

respect to your claim(s). If the Debtors do continue the Hearing with respect to your Claim(s), then

the Hearing will be held at a later date. If the Debtors do not continue the Hearing with respect to

your Claim(s), then the Hearing on the Objection will be conducted on the above date.

       The Debtors have the right to further object to your Claim(s) listed on Schedule 1 to

Exhibit 1 of the Proposed Order (or to any other Claims you may have filed) at a later date on

grounds not asserted in the Objection. You will receive a separate notice of any such objections.

       Responding parties shall attend the Hearing telephonically so long as General Order M-543 is

in effect or unless otherwise ordered by the Bankruptcy Court. You may participate in the Hearing

telephonically by making arrangements through CourtSolutions, LLC (www.court-solutions.com).

Instructions to register for CourtSolutions, LLC are attached to General Order M-543.3

       If you wish to view the complete Objection, you can do so for free at

https://dm.epiq11.com/aeromexico. CLAIMANTS SHOULD NOT CONTACT THE CLERK

OF THE BANKRUPTCY COURT TO DISCUSS THE MERITS OF THEIR CLAIMS.

                           [Remainder of Page Intentionally Left Blank]




3
       A copy of General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/court-
       operations-under-exigent-circumstances-created-covid-19.



                                                   4
20-11563-scc   Doc 1399   Filed 07/08/21 Entered 07/08/21 22:32:13       Main Document
                                      Pg 5 of 61



Dated:   July 8, 2021
         New York, New York


                                      DAVIS POLK & WARDWELL LLP

                                      By: /s/ Timothy Graulich
                                      450 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 450-4000
                                      Facsimile: (212) 701-5800
                                      Marshall S. Huebner
                                      Timothy Graulich
                                      James I. McClammy
                                      Stephen D. Piraino (admitted pro hac vice)

                                      Counsel to the Debtors
                                      and Debtors in Possession




                                         5
20-11563-scc   Doc 1399   Filed 07/08/21 Entered 07/08/21 22:32:13   Main Document
                                      Pg 6 of 61



                                    Exhibit A

                                    Objection
20-11563-scc        Doc 1399         Filed 07/08/21 Entered 07/08/21 22:32:13                      Main Document
                                                 Pg 7 of 61



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
James I. McClammy
Stephen D. Piraino (admitted pro hac vice)
Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    DEBTORS’ FOURTEENTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF
                  CLAIM (WRONG DEBTOR CLAIMS)

                                      ***
    TO THE CLAIMANTS LISTED ON SCHEDULE 1 ATTACHED TO THE PROPOSED ORDER (AS
    DEFINED HEREIN): YOUR RIGHTS MAY BE AFFECTED BY THIS OBJECTION (AS DEFINED
    HEREIN) AND BY ANY FURTHER OBJECTION(S) THAT MAY BE FILED BY THE DEBTORS.
    THE RELIEF SOUGHT HEREIN IS WITHOUT PREJUDICE TO THE DEBTORS’ RIGHTS TO
    PURSUE FURTHER SUBSTANTIVE OR NON-SUBSTANTIVE OBJECTIONS AGAINST THE
    CLAIMS LISTED ON SCHEDULE 1 TO THE PROPOSED ORDER. CLAIMANTS RECEIVING
    THIS OBJECTION SHOULD LOCATE THEIR NAMES AND CLAIMS ON SCHEDULE 1 TO THE
    PROPOSED ORDER.
                                      ***

         Grupo Aeroméxico S.A.B. de C.V. (“Grupo Aeroméxico”) and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) hereby file this Debtors’

Fourteenth Omnibus Claims Objection to Proofs of Claim (Wrong Debtor Claims) (the

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc        Doc 1399      Filed 07/08/21 Entered 07/08/21 22:32:13             Main Document
                                              Pg 8 of 61



“Objection”), pursuant to the Order Approving (I) Omnibus Claims Objection Procedures, (II)

Omnibus Claims Settlement Procedures and (III) Omnibus Claims Hearing Procedures [ECF No.

904] (the “Claims Objection Procedures Order”). This Objection is supported by the Declaration

of Ricardo Javier Sánchez Baker in Support of the Debtors’ Fourteenth Omnibus Claims Objection

to Proofs of Claim (Wrong Debtor Claims) (the “Sánchez Declaration”), attached hereto as Exhibit

2 and incorporated herein by reference. In further support of the Objection, the Debtors respectfully

state as follows:

                                              Relief Requested

        1.      By this Objection, and pursuant to sections 105 and 502 of title 11 of the United

States Code (the “Bankruptcy Code”), rule 3007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and the Claims Objection Procedures Order, the Debtors seek entry of an

order, substantially in the form attached hereto as Exhibit 1 (the “Proposed Order” and, if entered,

the “Order”), reclassifying each of the claims identified on Schedule 1 to the Proposed Order (the

“Wrong Debtor Claims”) as set forth therein.2

                                          Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.). This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2) and, pursuant to Bankruptcy Rule 7008, the Debtors

consent to entry of a final order by the Court in connection with this Objection to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter a final order or judgment

consistent with Article III of the United States Constitution.


2
        Schedule 1 to the Proposed Order is incorporated herein by reference.



                                                        2
20-11563-scc     Doc 1399      Filed 07/08/21 Entered 07/08/21 22:32:13             Main Document
                                           Pg 9 of 61



       3.      The legal predicates for the relief requested herein are sections 105 and 502 of the

Bankruptcy Code, and Bankruptcy Rule 3007.

       4.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

A.     General Background

       5.      On June 30, 2020 (the “Petition Date”), the Debtors each commenced in this Court a

voluntary case (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code. The

Debtors are authorized to continue to operate their businesses and manage their properties as debtors

in possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.

       6.      The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes

only pursuant to Bankruptcy Rule 1015(b).

       7.      On July 13, 2020, the United States Trustee formed an Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) in the Chapter 11 Cases. No trustee or

examiner has been appointed in the Chapter 11 Cases.

       8.      The Court entered a (i) Final Order Authorizing (I) Debtors to Honor Prepetition

Obligations to Customers and Related Third Parties and to Otherwise Continue Customer

Programs, (II) Relief from Stay to Permit Setoff in Connection with the Customer Programs and

(III) Financial Institutions to Honor and Process Related Checks and Transfers [ECF No. 205] (the

“Customer Programs Order”); (ii) Final Order Authorizing (I) Debtors to Pay Certain Prepetition

Taxes, Governmental Assessments and Fees and (II) Financial Institutions to Honor and Process

Related Checks and Transfers on July 29, 2020 [ECF No. 206] (the “Taxes Order”); (iii) Final

Order Authorizing (I) Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other

Compensation and (B) Maintain Employee Benefits Programs and Pay Related Administrative



                                                 3
20-11563-scc      Doc 1399        Filed 07/08/21 Entered 07/08/21 22:32:13                     Main Document
                                             Pg 10 of 61



Obligations, (II) Employees and Retirees to Proceed With Outstanding Workers’ Compensation

Claims And (III) Financial Institutions to Honor and Process Related Checks and Transfers on July

30, 2020 [ECF No. 216] (the “Wages Order”); and (iv) Final Order Authorizing (I) Payment of

Certain Prepetition Claims of Critical Vendors and Foreign Vendors and (II) Financial Institutions

to Honor and Process Related Checks and Transfers on August 20, 2020 [ECF No. 309] (the

“Critical Vendors Order” and together with the Customer Programs Order, Taxes Order, and

Wages Order, the “First Day Orders”).

       9.      Detailed information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these Chapter 11 Cases, is set forth in the

Declaration of Ricardo Javier Sánchez Baker in Support of the Debtors’ Chapter 11 Petitions and

First Day Pleadings [ECF No. 20], filed with the Court on the Petition Date.

B.     Claims Resolution Process in the Chapter 11 Cases

       10.     On July 2, 2020, the Court entered an Order Authorizing Debtors to Retain and

Employ Epiq Corporate Restructuring, LLC as Claims and Noticing Agent Nunc Pro Tunc to the

Petition Date [ECF No. 47], thereby appointing Epiq Corporate Restructuring, LLC (“Epiq”) as the

Debtors’ claims and noticing agent in these Chapter 11 Cases.

       11.     On August 25, 2020, the Debtors filed Grupo Aeroméxico’s schedules of assets and

liabilities and its statement of financial affairs [ECF Nos. 326–33], along with the schedules and

statements of the remaining Debtors (collectively, the “Chapter 11 Schedules” and “Statements,”

respectively).3 On December 17, 2020, the Debtors filed amendments to certain of Grupo

Aeroméxico’s Chapter 11 Schedules [ECF Nos. 737–40], along with amendments to certain Chapter


3
       The Chapter 11 Schedules and Statements of each Debtor were filed on their respective individual docket. See
       In re Aerovías de México, S.A. de C.V., No. 20-11561, ECF Nos. 6–7; In re Aerolitoral, S.A. de C.V., No. 20-
       11565, ECF Nos. 6–7; In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 6–7.



                                                       4
20-11563-scc     Doc 1399        Filed 07/08/21 Entered 07/08/21 22:32:13                    Main Document
                                            Pg 11 of 61



11 Schedules of the other Debtors.4 On January 15, 2021, Grupo Aeroméxico filed additional

amendments to certain Chapter 11 Schedules [ECF Nos. 808–10].

       12.     On November 18, 2020, the Court entered an Order (I) Establishing Deadline for

Filing Proofs of Claim and Procedures Relating Thereto and (II) Approving the Form and Manner

of Notice Thereof [ECF No. 648] (the “Bar Date Order”) establishing January 15, 2021 at 5:00 p.m.

(prevailing Pacific Time) as the General Bar Date (as defined in the Bar Date Order) (the “Bar

Date”).

       13.     On December 11, 2020, Epiq duly served the Notice of Deadline Requiring Filing of

Proofs of Claim on or Before January 15, 2021 (the “Bar Date Notice”). See Bowdler Aff., ECF

No. 778. Between December 14, 2020 and December 16, 2020, the Debtors caused the Bar Date

Notice to be published in the New York Times International Edition, the New York Times, and the

Wall Street Journal. See Noblesala Aff., ECF No. 759; Noblesala Aff., ECF No. 760; Bell Aff.,

ECF No. 761.

       14.     In the ordinary course of business, the Debtors maintain books and records (the

“Book and Records”) that reflect, among other things, the Debtors’ liabilities and the amounts

thereof owed to their creditors.

       15.     The Debtors’ claims register (the “Claims Register”), prepared and maintained by

Epiq, reflects that approximately 6,053 proofs of claim (collectively, the “Proofs of Claim”) have

been filed in the Chapter 11 Cases asserting claims against the Debtors (each a “Claim,” and

collectively, the “Claims”). The Debtors and their advisors are comprehensively reviewing and

reconciling all Claims, including both the Claims listed on the Schedules (the “Scheduled Claims”)


4
       These amendments were filed on each Debtor’s respective individual docket. See In re Aerovías de México,
       S.A. de C.V., No. 20-11561, ECF Nos. 10–11; In re Aerolitoral, S.A. de C.V., No. 20-11565, ECF Nos. 10–11;
       In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 10–11.



                                                      5
20-11563-scc     Doc 1399     Filed 07/08/21 Entered 07/08/21 22:32:13             Main Document
                                         Pg 12 of 61



and the Claims asserted in the Proofs of Claim (including any supporting documentation) filed in the

Chapter 11 Cases. The Debtors and their advisors are also comparing the Claims asserted in the

Proofs of Claims with the Debtors’ Books and Records to determine the validity of the asserted

Claims.

       16.     This reconciliation process includes identifying particular categories of Claims that

the Debtors believe should be reduced, reclassified, disallowed, or expunged. To avoid a possible

double recovery or otherwise improper recovery by claimants, the Debtors will continue to file

omnibus objections to such categories of Claims if and where warranted. This Objection is one such

omnibus objection.

       17.     On February 17, 2021, the Court entered the Claims Objection Procedures Order. On

March 16, 2021, the Debtors filed their First Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims) [ECF No. 985], Second Omnibus Claims Objection to Proofs of Claim (Satisfied

Claims) [ECF No. 986], and Third Omnibus Claims Objection to Proofs of Claim (Amended and

Duplicate Claims) [ECF No. 987]. On April 16, 2021, the Debtors filed their Fourth Omnibus

Claims Objection to Proofs of Claim (Satisfied Claims) [ECF No. 1074] and Fifth Omnibus Claims

Objection to Proofs of Claim (Amended and Duplicate Claims) [ECF No. 1075]. The Court

subsequently entered orders granting each of these objections [ECF Nos. 1086–87, 1102, 1207–08].

On June 3, 2021, the Debtors filed their Sixth Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims and Incorrectly Classified Claims) [ECF No. 1265] and Seventh Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) [ECF No. 1266].

       18.     The Debtors submit that this Objection, and the notice provided to claimants in

connection hereto, are consistent with the Claims Objection Procedures Order, the Bankruptcy Code,

and the Bankruptcy Rules.



                                                 6
20-11563-scc      Doc 1399      Filed 07/08/21 Entered 07/08/21 22:32:13                Main Document
                                           Pg 13 of 61



                                            Basis for Relief

        19.     Pursuant to section 101 of the Bankruptcy Code, a creditor holds a claim against a

bankruptcy estate only to the extent that (a) it has a “right to payment” for the asserted liabilities and

(b) the claim is otherwise allowable. 11 U.S.C. §§ 101(5) and 101(10).

        20.     When asserting a claim against a bankrupt estate, a claimant must allege facts that, if

true, would support a finding that the debtor is legally liable to the claimant. See In re Lehman Bros.

Holdings, Inc., 602 B.R. 564, 574 (Bankr. S.D.N.Y. 2019); In re Int’l Match Corp., 69 F.2d 73, 76

(2d Cir. 1934) (finding that a proof of claim should at least allege facts from which legal liability can

be seen to exist). Where the claimant alleges sufficient facts to support its claim, its claim is

afforded prima facie validity. See In re Lehman Bros., 602 B.R. at 574. A party wishing to dispute

such a claim must produce evidence in sufficient force to negate the claim’s prima facie validity.

See In re Dreier LLP, 544 B.R. 760, 766 (Bankr. S.D.N.Y. 2016), aff’d, No. 08-15051 (SMB), 2016

WL 3920358 (S.D.N.Y. July 15, 2016), aff’d, 683 F. App’x 78 (2d Cir. 2017) (quoting Creamer v.

Motors Liquidation Co. GUC Trust (In re Motors Liquidation Co.), No. 12 CIV. 6074 (RJS), 2013

WL 5549643, at *3 (S.D.N.Y. Sept. 26, 2013) (in turn quoting In re Allegheny Int’l, Inc., 954 F.2d

167, 173 (3d Cir. 1992))). In practice, the objecting party must produce evidence that would refute

at least one of the allegations essential to the claim’s legal sufficiency. See In re Dreier, 544 B.R. at

766. Once the objecting party produces such evidence, the burden shifts back to the claimant to

prove the validity of his or her claim by a preponderance of the evidence. See id.

        21.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11. U.S.C. § 502(b)(1).

A debtor may file an omnibus claims objection if all the claims being objected to fall under one of

several listed categories as described in the Bankruptcy Rules and the Claims Objection Procedures



                                                    7
20-11563-scc     Doc 1399      Filed 07/08/21 Entered 07/08/21 22:32:13             Main Document
                                          Pg 14 of 61



Order. See Fed. R. Bankr. P. 3007(d); Claims Obj. Proc. Order, ¶ 2(a), ECF No. 904 (providing

additional bases under which the Debtors may file omnibus claim objections).

                                             Objection

       22.     The Debtors object to the Wrong Debtor Claims listed on Schedule 1 to the Proposed

Order as they were each filed against the incorrect Debtor according to the Debtors’ Books and

Records, and request that each Wrong Debtor Claim be reclassified as Claims against the proper

Debtor(s).

       23.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11 U.S.C. § 502(b)(1).

Moreover, the Claims Objection Procedures Order authorizes the Debtors to file omnibus claims

objections to claims “filed against…the wrong Debtor.” Claims Obj. Proc. Order, ¶ 2(a)(iii).

       24.     After analyzing each of the Wrong Debtor Claims and reviewing the Books and

Records, the Debtors have determined that the Wrong Debtor Claims have each been filed against

the incorrect Debtor. In order to preserve the integrity and accuracy of the Claims Register, and to

avoid claimants from improperly receiving recoveries on a claim against the incorrect Debtor, the

Debtors seek to reclassify the Wrong Debtor Claims by reassigning the Claim from the Debtor

against which such claim was originally filed to the Debtor(s) identified in the “Correct Debtor(s)”

column applicable thereto on Schedule 1 to the Proposed Order.

                                    Separate Contested Matters

       25.     Each of the Claims and the Objection with respect thereto constitutes a separate

contested matter as contemplated by Bankruptcy Rule 9014. The Debtors request that any order

entered by this Court with respect to a request for reclassification herein shall be deemed a separate

order with respect to each Claim.



                                                  8
20-11563-scc        Doc 1399    Filed 07/08/21 Entered 07/08/21 22:32:13            Main Document
                                           Pg 15 of 61



                                Response to Omnibus Objections

        26.    To contest this Objection, a claimant must file and serve a written response to this

Objection (a “Response”) so that it is received no later than the deadline set forth in the

accompanying notice (the “Response Deadline”). All Responses shall be filed electronically with

the Court on the docket of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC),

in accordance with the Court’s General Order M-399 (available on the Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Court’s electronic case filing system, and

served (via email or otherwise) so as to be actually received on or before the Response Deadline

upon:

                        Davis Polk & Wardwell LLP
                        450 Lexington Avenue
                        New York, New York 10017
                        Attn: Timothy Graulich (timothy.graulich@davispolk.com)
                               Stephen D. Piraino (stephen.piraino@davispolk.com)
                               Erik P. Jerrard (erik.jerrard@davispolk.com)
                               Richard J. Steinberg (richard.steinberg@davispolk.com)
                        Counsel to the Debtors

                        -and-

                        Willkie Farr & Gallagher LLP
                        787 Seventh Avenue
                        New York, New York 10019
                        Attn: Brett H. Miller (bmiller@willkie.com)
                               Todd M. Goren (tgoren@willkie.com)
                               Craig Damast (cdamast@willkie.com)
                               Debra M. Sinclair (dsinclair@willkie.com)
                        Counsel to the Creditors’ Committee.

        27.    Every Response to this Objection must contain, at a minimum, the following

information:

               a.       A caption setting forth the name of the Bankruptcy Court, the names of the
                        Debtors, the case number, and title of the Objection to which the response is
                        directed;



                                                  9
20-11563-scc        Doc 1399    Filed 07/08/21 Entered 07/08/21 22:32:13              Main Document
                                           Pg 16 of 61



               b.       The name of the claimant and a description of the basis for the amount of the
                        Claim;

               c.       A concise statement setting forth the reasons why the Claim should not be
                        reclassified for the reasons set forth in the Objection, including, but not
                        limited to, the specific factual and legal bases upon which will be relied on in
                        opposing the Objection;

               d.       All documentation or other evidence of the Claim, to the extent not included
                        with the Proof of Claim previously filed with the Bankruptcy Court, upon
                        which will be relied on in opposing the Objection; and

               e.       The address(es) to which the Debtors must return any reply to the Response,
                        if different from that presented in the Proof of Claim; and

               f.       The name, address, and telephone number of the person (which may be the
                        claimant or their legal representative) possessing ultimate authority to
                        reconcile, settle, or otherwise resolve the Claim on the claimant’s behalf.

       28.     If a claimant fails to file and serve a timely Response by the Response Deadline, the

Debtors may present to the Court an appropriate order reclassifying their Claim(s), without further

notice or a hearing.

                                       Reservation of Rights

       29.     The Debtors expressly reserve the right to amend, modify, or supplement this

Objection, including, without limitation, to modify the currency associated with each Claim set forth

on the schedule(s) attached to the Proposed Order. The Debtors further reserve their right to object

to each of the Wrong Debtor Claims on any other grounds that the Debtors discover or elect to

pursue. The Debtors reserve their right to assert substantive and/or one or more additional non-

substantive objections to the Claims at a later time.

       30.     Notwithstanding anything contained in this Objection, or the exhibits or schedules

attached hereto, nothing herein shall be construed as a waiver of any rights that the Debtors may

have to (i) commence avoidance actions under the applicable sections of the Bankruptcy Code,

including, but not limited to, sections 547 and 548 of the Bankruptcy Code, against the claimants


                                                  10
20-11563-scc       Doc 1399     Filed 07/08/21 Entered 07/08/21 22:32:13              Main Document
                                           Pg 17 of 61



subject to this Objection, (ii) enforce the Debtors’ rights of setoff against the claimants relating to

such avoidance actions, or (iii) seek disallowance pursuant to section 502(d) of the Bankruptcy Code

of Claims of the claimants that are subject to such avoidance actions.

                                                Notice

        31.    Notice of this Objection will be given to (i) the United States Trustee for the Southern

District of New York; (ii) each of the parties listed on Schedule 1 to the Proposed Order; (iii) each of

the parties listed in paragraph 2(h) of the Claims Objection Procedures Order; and (iv) all parties

requesting notice pursuant to Bankruptcy Rule 2002.            The Debtors submit that, under the

circumstances, no other or further notice is required.

                                          No Prior Request

        32.    The Debtors have not previously sought the relief requested herein from the Court or

any other court.

                           [Remainder of Page Intentionally Left Blank]




                                                  11
20-11563-scc     Doc 1399      Filed 07/08/21 Entered 07/08/21 22:32:13             Main Document
                                          Pg 18 of 61



                 WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

substantially in the form attached hereto as Exhibit 1, granting the relief requested herein, and such

other and further relief as the Court deems just and proper.


Dated:   July 8, 2021
         New York, New York

                                               DAVIS POLK & WARDWELL LLP

                                               By: /s/ Timothy Graulich

                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: (212) 450-4000
                                               Facsimile: (212) 701-5800
                                               Marshall S. Huebner
                                               Timothy Graulich
                                               James I. McClammy
                                               Stephen D. Piraino (admitted pro hac vice)



                                               Counsel to the Debtors
                                               and Debtors in Possession




                                                 12
20-11563-scc   Doc 1399   Filed 07/08/21 Entered 07/08/21 22:32:13   Main Document
                                     Pg 19 of 61



                             Exhibit 1 to Objection

                                 Proposed Order
20-11563-scc        Doc 1399         Filed 07/08/21 Entered 07/08/21 22:32:13                      Main Document
                                                Pg 20 of 61



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    ORDER GRANTING DEBTORS’ FOURTEENTH OMNIBUS CLAIMS OBJECTION
             TO PROOFS OF CLAIM (WRONG DEBTOR CLAIMS)

         Upon the objection (the “Objection”)2 of the above-captioned Debtors, pursuant to sections

105 and 502 of the Bankruptcy Code and Bankruptcy Rule 3007, seeking to reclassify the Claims

identified on Schedule 1 attached hereto; and upon the Sánchez Declaration, attached to the

Objection as Exhibit 2; and the Court having jurisdiction to consider the matters raised in the

Objection pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.); and the Court having authority to hear the matters raised in the

Objection pursuant to 28 U.S.C. § 157; and venue being proper before this Court pursuant to 28

U.S.C. § § 1408 and 1409; and consideration of the Objection and the relief requested therein being

a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2); and due and

proper notice of the Objection and opportunity for a hearing on the Objection having been given to

the parties listed therein, and it appearing that no other or further notice need be provided; and the

Court having reviewed and considered the Objection; and the Court having the opportunity to hold a

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
2
         Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
         Objection.
20-11563-scc      Doc 1399       Filed 07/08/21 Entered 07/08/21 22:32:13                Main Document
                                            Pg 21 of 61



hearing on the Objection; and the Court having determined that the legal and factual bases set forth

in the Objection establish just cause for the relief granted herein; and the Court having found that the

relief granted herein being in the best interests of the Debtors, their creditors, and all other parties in

interest; and upon all of the proceedings had before the Court; and after due deliberation and

sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

        1.      The Objection is hereby granted as set forth herein.

        2.      The Wrong Debtor Claims identified on Schedule 1 annexed hereto are hereby

reclassified as described therein such that each Wrong Debtor Claim is hereby reassigned from the

Debtor against which such claim was originally filed to the Debtor(s) identified in the “Correct

Debtor(s)” column applicable thereto.

        3.      This Order shall be deemed a separate Order with respect to each Wrong Debtor

Claim identified on Schedule 1 annexed hereto. Any stay of this Order pending appeal by any

claimants whose Claims are subject to this Order shall only apply to the contested matter that

involves such claimant and shall not act to stay the applicability and/or finality of this Order with

respect to the other contested matters listed in the Objection or this Order.

        4.      The Debtors, Epiq Corporate Restructuring, LLC, and the Clerk of this Court are

authorized to take, or refrain from taking, any action necessary or appropriate to implement the terms

of, and the relief granted in, this Order without seeking further order of the Court.

        5.      Notwithstanding any Bankruptcy Rule, the Local Bankruptcy Rules for the Southern

District of New York, or otherwise, the terms and conditions of this Order shall be immediately

effective and enforceable upon its entry.

        6.      This Court shall retain jurisdiction to hear and determine all matters arising from,



                                                    2
20-11563-scc     Doc 1399      Filed 07/08/21 Entered 07/08/21 22:32:13             Main Document
                                          Pg 22 of 61



arising under, or related to the Chapter 11 Cases, to the fullest extent permitted by law, including,

without limitation, to enforce this Order.



Dated:   _____________, 2021
         New York, New York




                                                 THE HONORABLE SHELLEY C. CHAPMAN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                 3
20-11563-scc   Doc 1399   Filed 07/08/21 Entered 07/08/21 22:32:13   Main Document
                                     Pg 23 of 61




                          Schedule 1 to Proposed Order

                             Wrong Debtor Claims
                                           20-11563-scc               Doc 1399            Filed 07/08/21 Entered 07/08/21 22:32:13                                    Main Document
 14th Omnibus Claims Objection                                                                       Pg 24 of 611
                                                                                                     Schedule                                                                       In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                                           Case No 20-11563 (SCC) Jointly Administered

                                                                                                    Wrong Debtor Claims

 Ref                     Claim #      Transferred      Name and Address of Claimant        Wrong Debtor         Correct Debtor(s)      Secured      Administrative       Priority       Unsecured            Total(*)        Unliquidated
  1                       12413           No           JO, MINSIL                              Grupo              Aerovías de             0.00            0.00             0.00           705.54           705.54 USD             No
                                                       1905DONG 303HO, 19,                  Aeroméxico,          México, S.A. de
         Date Filed:    1/10/2021                      NOHAE-RO 70-GIL,                    S.A.B. de C.V.             C.V.
                                                       DOBONG-GU,
                                                       SEOUL 01417
                                                       SOUTH KOREA
  2                       14290            No          JO, YOUNGWOO                             Grupo             Aerovías de             0.00            0.00             0.00           603.66           603.66 USD             No
                                                       218-307, 663, WONI-DAERO,             Aeroméxico,         México, S.A. de
         Date Filed:    1/15/2021                      UICHANG-GU                           S.A.B. de C.V.           C.V.
                                                       CHANGWON-SI 51445
                                                       SOUTH KOREA
  3                       11441            No          JOHNSON, SAMUEL ROBERT                   Grupo             Aerovías de             0.00            0.00             0.00           278.16           278.16 USD             No
                                                       FLAT 11                               Aeroméxico,         México, S.A. de
         Date Filed:     1/3/2021                      THIRLESTANE CT                       S.A.B. de C.V.           C.V.
                                                       LONDON, N10 1LH
                                                       UNITED KINGDOM
  4                       12177            No          JOHNSON, SOPHIA                          Grupo             Aerovías de             0.00            0.00             0.00           811.00           811.00 USD             No
                                                       90 DOVER HOUSE ROAD                   Aeroméxico,         México, S.A. de
         Date Filed:     1/8/2021                      PUTNEY                               S.A.B. de C.V.           C.V.
                                                       LONDON SW15 5AT
                                                       UNITED KINGDOM
  5                       11387            No          JONES, SIMON MERRYL                      Grupo             Aerovías de             0.00            0.00             0.00           879.88           879.88 USD             No
                                                       TREWAUN ISAF                          Aeroméxico,         México, S.A. de
         Date Filed:     1/3/2021                      LLANSAWEL                            S.A.B. de C.V.           C.V.
                                                       LLANDEILO UK-SA197JU
                                                       UNITED KINGDOM
  6                       12322            No          JOO, EUMYUNG                             Grupo             Aerovías de             0.00            0.00             0.00          2,932.00         2,932.00 USD            No
                                                       177, ANYANGCHEONSEO-                  Aeroméxico,         México, S.A. de
         Date Filed:     1/9/2021                      RO, MANAN-GU                         S.A.B. de C.V.           C.V.
                                                       #114-204
                                                       ANYANG-SI, GYEONGGI-DO
                                                       14038
                                                       SOUTH KOREA
  7                       12939            No          JOO, KYOUNGDUK                           Grupo             Aerovías de             0.00            0.00             0.00           890.45           890.45 USD             No
                                                       A-DONG, 402-HO                        Aeroméxico,         México, S.A. de
         Date Filed:    1/12/2021                      27, SEONGMISAN-RO 15GIL,             S.A.B. de C.V.           C.V.
                                                       MAPO-GU
                                                       SEOUL 03978
                                                       SOUTH KOREA



(*) Note: Pursuant to ¶ 8(d) , n.4 of the Bar Date Order, the Debtors have converted certain claims which were originally denominated in Mexican pesos to the legal tender of the United States, based upon the conversion rate in place as
of the Petition Date from Banco de Mexico (Central Bank).




                                                                                                                                                                                                                                    Page 1
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 25 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
 8                     13962          No        JOOSTEN, INDY FRIDA                Grupo          Aerovías de         0.00         0.00           0.00          300.00         300.00 USD          Yes
                                                MARIA                           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  ROOSEVELTLAAN 726              S.A.B. de C.V.         C.V.
                                                UTRECHT 3526BJ
                                                THE NETHERLANDS
 9                      187           No        JORDAN, ROBIN G                    Grupo          Aerovías de         0.00         0.00           0.00         1,554.52       1,554.52 USD         No
                                                1207 HILL ST                    Aeroméxico,      México, S.A. de
       Date Filed:   12/24/2020                 PETOSKEY MI 49770              S.A.B. de C.V.        C.V.


10                     20181          No        JOSE, CHAVEZ FERNANDEZ             Grupo          Aerovías de         0.00         0.00           0.00         1,318.40       1,318.40 USD         No
                                                CARRER LLULL 321                Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  BARCELONA ES 08019             S.A.B. de C.V.        C.V.
                                                SPAIN
11                     11608          No        JOURDANT, CHRISTIAN                Grupo          Aerovías de         0.00         0.00           0.00          892.18         892.18 USD          No
                                                CARRER DE SANT                  Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  SEBASTIA, 4                    S.A.B. de C.V.        C.V.
                                                1°B
                                                PALMA, 07001
                                                SPAIN
12                     14245          No        JTB CORP                           Grupo          Aerovías de         0.00         0.00           0.00        168,595.80       168,595.80          No
                                                2-3-11, HIGASHI-                Aeroméxico,      México, S.A. de                                                                  USD
       Date Filed:   1/14/2021                  SHINAGAWA,                     S.A.B. de C.V.        C.V.
                                                SHINAGAWA-KU,
                                                TOKYO 140-8602
                                                JAPAN
13                     10983          No        JU, JUNGSUN                        Grupo          Aerovías de         0.00         0.00           0.00          754.10         754.10 USD          No
                                                220, EUNPYEONG-RO,              Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 EUNPYEONG-GU                   S.A.B. de C.V.        C.V.
                                                102-501
                                                SEOUL 03472
                                                REPUBLIC OF KOREA
14                     20268          No        JUN, SIYOUNG                       Grupo          Aerovías de         0.00         0.00           0.00          866.20         866.20 USD          No
                                                DR ERAZO 51/INT                 Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  504/CUAUHTEMOC                 S.A.B. de C.V.        C.V.
                                                CIUDAD DE MEXICO 06720
                                                MEXICO
15                     11449          No        JUN, YANOHARA                      Grupo          Aerovías de         0.00         0.00           0.00         1,016.70       1,016.70 USD         No
                                                17-5, AKABANEKITA3,             Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  KITAKU                         S.A.B. de C.V.        C.V.
                                                TOKYO, 1150052
                                                JAPAN




                                                                                                                                                                                                     Page 2
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 26 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
16                     12222          No        JUNG, EUNYOUNG                     Grupo          Aerovías de         0.00         0.00           0.00          410.89         410.89 USD           No
                                                BUGAHYEON-RO 22MA-GIL           Aeroméxico,      México, S.A. de
       Date Filed:    1/9/2021                  SEODAEMUN-GU                   S.A.B. de C.V.         C.V.
                                                2F, 35
                                                SEOUL 03747
                                                SOUTH KOREA
17                     10329          No        JUNG, EVERTON                      Grupo          Aerovías de         0.00         0.00           0.00         2,436.00       2,436.00 USD         No
                                                26700 KUYKENDAHL RD,            Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  APT 2308                       S.A.B. de C.V.        C.V.
                                                TOMBALL TX 77375
18                     10539          No        JUNG, MINOK                        Grupo          Aerovías de         0.00         0.00           0.00         4,300.00       4,300.00 USD         Yes
                                                SEOCHO-DAERO 77-GIL,            Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 SEOCHO-GU                      S.A.B. de C.V.        C.V.
                                                59
                                                SEOUL 06611
                                                SOUTH KOREA
19                     14285          No        K LINE TRAVEL LTD                  Grupo          Aerovías de         0.00         0.00           0.00        16,097.02      16,097.02 USD         No
                                                19-7, NIHOMBASHI                Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  KOAMICHO                       S.A.B. de C.V.        C.V.
                                                CHUO-KU, TOKYO 103-0016
                                                JAPAN
20                     20393          No        KAESER, RONJA                      Grupo          Aerovías de         0.00         0.00           0.00          670.70         670.70 USD          No
                                                PFARRER-KOCH-STRASSE 7          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  JETTINGEN-SCHEPPACH BY         S.A.B. de C.V.        C.V.
                                                89343
                                                GERMANY
21                     13316          No        KAEWLANGKA, PUANGPET               Grupo          Aerovías de         0.00         0.00           0.00         3,000.00       3,000.00 USD         No
                                                PRARAM 9 HOSPITAL               Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  BANGKOK 10310                  S.A.B. de C.V.        C.V.
                                                THAILAND
22                     14860          No        KANDIKUPPA, NISHITA                Grupo          Aerovías de         0.00         0.00           0.00         1,257.40       1,257.40 USD         No
                                                34803 HOLLYHOCK ST              Aeroméxico,      México, S.A. de
       Date Filed:    5/3/2021                  UNION CITY CA 94587            S.A.B. de C.V.        C.V.


23                     12841          No        KANEKO, TOKUKO                     Grupo          Aerovías de         0.00         0.00           0.00         4,085.62       4,085.62 USD         No
                                                1-3-3, HAMADA                   Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  MITO CITY IBARAKI 3100812      S.A.B. de C.V.        C.V.
                                                JAPAN
24                     14772          No        KANG, DAVID                        Grupo          Aerovías de         0.00         0.00           0.00          697.90         697.90 USD          No
                                                45421 INDIAN CREEK DR           Aeroméxico,      México, S.A. de
       Date Filed:    2/7/2021                  CANTON MI 48187                S.A.B. de C.V.        C.V.




                                                                                                                                                                                                     Page 3
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 27 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
25                     10469          No        KANG, JINGOOK                      Grupo          Aerovías de         0.00         0.00           0.00         2,217.16       2,217.16 USD          No
                                                5, HEUNGDEOK 1-RO               Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 62BEON-GIL, GIHEUNG-GU         S.A.B. de C.V.         C.V.
                                                #201
                                                YONGIN-SI 16954
                                                REPUBLIC OF KOREA
26                     10476          No        KANG, JUYOUNG                      Grupo          Aerovías de         0.00         0.00           0.00         1,075.19       1,075.19 USD         No
                                                2-DONG, 403-HO                  Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 166-17, JAMWON-RO,             S.A.B. de C.V.        C.V.
                                                SEOCHO-GU,
                                                SEOUL 06517
                                                REPUBLIC OF KOREA
27                     14739          No        KANG, SUNHWA                       Grupo          Aerovías de         0.00         0.00           0.00          436.87         436.87 USD          No
                                                BALSANLO 36, YANGDONG           Aeroméxico,      México, S.A. de
       Date Filed:   1/25/2021                  HUMANSIA 103-1003              S.A.B. de C.V.        C.V.
                                                SEOGU
                                                GWANGJU-SI 61916
                                                SOUTH KOREA
28                     14485          No        KARAVEL                            Grupo          Aerovías de         0.00         0.00           0.00        26,788.65      26,788.65 USD         No
                                                17 RUE DE L ECHIQUIER           Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  PARIS 75010                    S.A.B. de C.V.        C.V.
                                                FRANCE
29                     12071          No        KATO, KEIKO                        Grupo          Aerovías de         0.00         0.00           0.00         3,242.60       3,242.60 USD         No
                                                3-123-18 MUKAIKOGANE            Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  NAGAREYAMA-SHI, CHIBA-         S.A.B. de C.V.        C.V.
                                                KEN 270-0143
                                                JAPAN
30                     10267          No        KATZ, JESSICA                      Grupo          Aerovías de         0.00         0.00           0.00         1,835.22       1,835.22 USD         No
                                                12 CRANE RD                     Aeroméxico,      México, S.A. de
       Date Filed:   10/6/2020                  STAMFORD CT 06902              S.A.B. de C.V.        C.V.


31                     10349          No        KATZ, LAWRENCE                     Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                17 LIMEKILN RD                  Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 RIDGEFIELD CT 06877            S.A.B. de C.V.        C.V.


32                     10458          No        KAUFMANN, LAURA                    Grupo          Aerovías de         0.00         0.00           0.00         2,315.10       2,315.10 USD         No
                                                77 E 12TH ST, #5J               Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 NEW YORK NY 10003              S.A.B. de C.V.        C.V.


33                     20300          No        KAWASAKI, DAVID                    Grupo          Aerovías de         0.00         0.00           0.00         1,077.64       1,077.64 USD         No
                                                MANUEL CASTANEDA 287            Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  URB STA BEATRIZ,               S.A.B. de C.V.        C.V.
                                                CERCADO DE LIMA
                                                LIMA LIMA 1
                                                PERU



                                                                                                                                                                                                     Page 4
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 28 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
34                     11628          No        KAYSER, SARAH                      Grupo          Aerovías de         0.00         0.00           0.00          773.19         773.19 USD          Yes
                                                19 BGM.-DREXLER-BOGEN           Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  MAMMENDORF, 82291              S.A.B. de C.V.         C.V.
                                                GERMANY
35                     10615          No        KEATING, JAMES                     Grupo          Aerovías de         0.00         0.00           0.00         1,299.14       1,299.14 USD         No
                                                1980 MOUNTAIN BLVD, STE         Aeroméxico,      México, S.A. de
       Date Filed:   12/22/2020                 208                            S.A.B. de C.V.        C.V.
                                                OAKLAND CA 94611
36                     20316          No        KEI, FARFAN HUINAC                 Grupo          Aerovías de         0.00         0.00           0.00         1,296.87       1,296.87 USD         No
                                                MINAMI 4-4-18                   Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  USHIKU-SHI 300-1222            S.A.B. de C.V.        C.V.
                                                JAPAN
37                     11171          No        KELLIHER, JESSICA                  Grupo          Aerovías de         0.00         0.00           0.00          574.26         574.26 USD          No
                                                495 WHITING ST                  Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 HANOVER MA 02339               S.A.B. de C.V.        C.V.


38                     10595          No        KEMPF, KARSTEN JOACHIM             Grupo          Aerovías de         0.00         0.00           0.00          247.12         247.12 USD          No
                                                AM DACHSBAU 11                  Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 HUENSTETTEN, HE 65510          S.A.B. de C.V.        C.V.
                                                GERMANY
39                     13840          No        KER VOYAGES SELECTOUR              Grupo          Aerovías de         0.00         0.00           0.00          883.57         883.57 USD          No
                                                IATA 20221423                   Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  22 COURS DE VINCENNES          S.A.B. de C.V.        C.V.
                                                PARIS 75012
                                                FRANCE
40                     12848          No        KERSEY, MARK                       Grupo          Aerovías de         0.00         0.00           0.00          344.39         344.39 USD          No
                                                14643 VIA BETTONA               Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  SAN DIEGO CA 92127             S.A.B. de C.V.        C.V.


41                     10372          No        KEYANI, MELVIN                     Grupo          Aerovías de         0.00         0.00           0.00         2,163.08       2,163.08 USD         No
                                                FLAT 11                         Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 1 APPLEFORD RD                 S.A.B. de C.V.        C.V.
                                                LONDON, W10 5EF
                                                UNITED KINGDOM
42                     10757          No        KHALIL, SUZANNE                    Grupo          Aerovías de         0.00         0.00           0.00          715.51         715.51 USD          No
                                                9 RUE DES DARDANELLES           Aeroméxico,      México, S.A. de
       Date Filed:   12/27/2020                 PARIS, 75017                   S.A.B. de C.V.        C.V.
                                                FRANCE
43                     13543          No        KHUU, WILLIAM                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                5064 FENTON DR                  Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  DELTA BC V4K 2H4               S.A.B. de C.V.        C.V.
                                                CANADA




                                                                                                                                                                                                     Page 5
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 29 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
44                     11778          No        KIERAN O'BRIEN, FORD               Grupo          Aerovías de         0.00         0.00           0.00          156.00         156.00 USD           No
                                                MOTOR COMPANY                   Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  912 MARL MEADOW CT             S.A.B. de C.V.         C.V.
                                                KITCHENER ON N2R 1L4
                                                CANADA
45                     11084          No        KIM, BYEONGHYEON                   Grupo          Aerovías de         0.00         0.00           0.00         4,216.16       4,216.16 USD         No
                                                CALLE GUILLERMO                 Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 MARCONI 153, SAN ISIDRO        S.A.B. de C.V.        C.V.
                                                LIMA 15076
                                                PERU
46                     13012          No        KIM, CHAERIN                       Grupo          Aerovías de         0.00         0.00           0.00          822.46         822.46 USD          No
                                                114-803, DONG-A                 Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  APARTMENT                      S.A.B. de C.V.        C.V.
                                                20, WANJEONG-RO 34BEON-
                                                GIL
                                                SEO-GU
                                                INCHEON-SI 22642
                                                SOUTH KOREA
47                     12954          No        KIM, CHANHO                        Grupo          Aerovías de         0.00         0.00           0.00          521.35         521.35 USD          No
                                                401-1001, 194,                  Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  CHANGNYONGDERO,                S.A.B. de C.V.        C.V.
                                                PALDAL
                                                SUWON-SI 16231
                                                SOUTH KOREA
48                     10626          No        KIM, DAEHUEM                       Grupo          Aerovías de         0.00         0.00           0.00          673.45         673.45 USD          Yes
                                                BOTDULMAEUL 8DANJI              Aeroméxico,      México, S.A. de
       Date Filed:   12/23/2020                 801DONG-1304HO,                S.A.B. de C.V.        C.V.
                                                SAMPYEONGDONG,
                                                BUNDANGGU
                                                SEONGNAM-SI, GYEONGGI-
                                                DO 13525
                                                SOUTH KOREA
49                      275           No        KIM, DAESOO                        Grupo          Aerovías de         0.00         0.00           0.00         1,008.00       1,008.00 USD         No
                                                403 161 ANHYEOLLOSEO 9-         Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  GIL                            S.A.B. de C.V.        C.V.
                                                ANJUNG-EUP
                                                GYEONGGI-DO
                                                PYEONGTAEK-SI 17930
                                                REPUBLIC OF KOREA
50                     14634          No        KIM, DAVE                          Grupo          Aerovías de         0.00         0.00           0.00         3,655.95       3,655.95 USD         No
                                                8310 BUFFALO SPEEDWAY           Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  HOUSTON TX 77025               S.A.B. de C.V.        C.V.




                                                                                                                                                                                                     Page 6
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 30 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
51                     13082          No        KIM, DOYOON                        Grupo          Aerovías de         0.00         0.00           0.00          328.35         328.35 USD           No
                                                723 LAURELWOOD DR               Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  WATERLOO ON N2V 2T9            S.A.B. de C.V.         C.V.
                                                CANADA
52                     13955          No        KIM, DOYOUNG                       Grupo          Aerovías de         0.00         0.00           0.00         1,029.93       1,029.93 USD         No
                                                GALMACHIRO 28                   Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  JUNGWONGU SEONGNAMSI           S.A.B. de C.V.        C.V.
                                                14
                                                SEONGNAM-SI 13201
                                                SOUTH KOREA
53                     12390          No        KIM, EUNJI                         Grupo          Aerovías de         0.00         0.00           0.00         1,158.03       1,158.03 USD         No
                                                904HO, 138, HANBAT-DAERO        Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  YUSEONG-GU                     S.A.B. de C.V.        C.V.
                                                DAEJEON 34145
                                                REPUBLIC OF KOREA
54                     13413          No        KIM, EUNJIN                        Grupo          Aerovías de         0.00         0.00           0.00          482.20         482.20 USD          No
                                                CALLE URSULO GARCIA             Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  REYES 5461                     S.A.B. de C.V.        C.V.
                                                ARCOS DE GUADALUPE
                                                ZAPOPAN, JALISCO 45037
                                                MEXICO
55                     10530          No        KIM, EUNJIN                        Grupo          Aerovías de         0.00         0.00           0.00          916.70         916.70 USD          No
                                                216-1602 CASTLE AND             Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 FAMILIE CITY APT               S.A.B. de C.V.        C.V.
                                                GOCHON-EUP
                                                GIMPO-SI KS009
                                                SOUTH KOREA
56                     10479          No        KIM, EUNSUN                        Grupo          Aerovías de         0.00         0.00           0.00         1,000.00       1,000.00 USD         No
                                                SOUTH KOREA                     Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 SEOUL, SP 05832                S.A.B. de C.V.        C.V.
                                                SOUTH KOREA
57                     14685          No        KIM, GIYEONG                       Grupo          Aerovías de         0.00         0.00           0.00         1,361.00       1,361.00 USD         No
                                                17-12, CHEONGGYESAN-RO          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  4-GIL, SUJEONG-GU              S.A.B. de C.V.        C.V.
                                                SEONGNAM-SI 13106
                                                REPUBLIC OF KOREA
58                     10514          No        KIM, HAKJUN                        Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                221 SEOLLEUNG-RO                Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 GANGNAM-GU                     S.A.B. de C.V.        C.V.
                                                REXLE APT 304-1101
                                                SEOUL 06276
                                                SOUTH KOREA




                                                                                                                                                                                                     Page 7
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 31 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
59                     12399          No        KIM, HEKHYUN                       Grupo          Aerovías de         0.00         0.00           0.00          709.60         709.60 USD           No
                                                803HO-104DONG                   Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  112, YEONGTONG-RO              S.A.B. de C.V.         C.V.
                                                200BEON-GIL
                                                YEONGTONG-GU
                                                SUWON-SI, GYEONGGI-DO
                                                16693
                                                SOUTH KOREA
60                     12659          No        KIM, HYEONOK                       Grupo          Aerovías de         0.00         0.00           0.00          889.70         889.70 USD          No
                                                SEOKJEONGHILLS 104-402,         Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  105                            S.A.B. de C.V.        C.V.
                                                SEOKJEONG1-RO,
                                                GOCHANG-EUP, GOCHANG-
                                                GUN
                                                JEOLLABUK-DO 56451
                                                SOUTH KOREA
61                     10831          No        KIM, HYOUNGRAN                     Grupo          Aerovías de         0.00         0.00           0.00          950.00         950.00 USD          No
                                                117-201 PRIORPALACE 130         Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 GODEOK-RO                      S.A.B. de C.V.        C.V.
                                                GANGDONG-GU
                                                SEOUL 05256
                                                REPUBLIC OF KOREA
62                     10509          No        KIM, JEONGEUN                      Grupo          Aerovías de         0.00         0.00           0.00          600.00         600.00 USD          Yes
                                                MYEONMOKRO95GIL11-5             Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 301HO                          S.A.B. de C.V.        C.V.
                                                SEOUL 02137
                                                SOUTH KOREA
63                     10961          No        KIM, JIIN                          Grupo          Aerovías de         0.00         0.00           0.00          870.00         870.00 USD          Yes
                                                RAEMIAN LUNARVALLEY             Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 APT 107-2003                   S.A.B. de C.V.        C.V.
                                                ??????? ??? 107? 2003?
                                                SUNGBUK WOLGOK-RO
                                                14GIL 26 ??? ???14? 26
                                                SEOUL 02794
                                                REPUBLIC OF KOREA
64                     10579          No        KIM, JONGHAN                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                5 EUNSEONG-RO 68BEON-           Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 GIL                            S.A.B. de C.V.        C.V.
                                                BUCHEON-SI 14763
                                                SOUTH KOREA
65                     12306          No        KIM, JONGJIN                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                84, SANDAN-RO 19BEON-           Aeroméxico,      México, S.A. de
       Date Filed:    1/9/2021                  GIL, DANWON                    S.A.B. de C.V.        C.V.
                                                ANSAN 15610
                                                REPUBLIC OF KOREA




                                                                                                                                                                                                     Page 8
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 32 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
66                     11643          No        KIM, JOONYEONG                     Grupo          Aerovías de         0.00         0.00           0.00         1,665.83       1,665.83 USD          No
                                                104-1101, 14, WONINJAE-RO,      Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  YEONSU-GU                      S.A.B. de C.V.         C.V.
                                                INCHEON 21977
                                                REPUBLIC OF KOREA
67                     12417          No        KIM, JUYEONG                       Grupo          Aerovías de         0.00         0.00           0.00          705.54         705.54 USD          No
                                                1905DONG 303HO, 19,             Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  NOHAE-RO 70-GIL                S.A.B. de C.V.        C.V.
                                                DOBONG-GU
                                                SEOUL 01417
                                                SOUTH KOREA
68                     10863          No        KIM, MINA                          Grupo          Aerovías de         0.00         0.00           0.00         1,120.05       1,120.05 USD         Yes
                                                254, YANGHYEON-RO,              Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 BUNDANG-GU                     S.A.B. de C.V.        C.V.
                                                506-2002
                                                SEONGNAM-SI, GYEONGGI-
                                                DO 13521
                                                REPUBLIC OF KOREA
69                     11614          No        KIM, MOON JOO                      Grupo          Aerovías de         0.00         0.00           0.00         2,339.65       2,339.65 USD         No
                                                45                              Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  SEOGANG-RO 9-GIL               S.A.B. de C.V.        C.V.
                                                MAPO-GU
                                                SEOUL, 04060
                                                REPUBLIC OF KOREA
70                     14349          No        KIM, MUNWHEE                       Grupo          Aerovías de         0.00         0.00           0.00          923.72         923.72 USD          No
                                                #204-703, BONGSU-RO 250,        Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  DONG-GU                        S.A.B. de C.V.        C.V.
                                                ULSAN 44046
                                                SOUTH KOREA
71                     10471          No        KIM, NAYEONG                       Grupo          Aerovías de         0.00         0.00           0.00          615.17         615.17 USD          No
                                                51, SAMJEON-RO 13-GIL,          Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 SONGPA-GU                      S.A.B. de C.V.        C.V.
                                                #305, UNIQUE VILLA
                                                SEOUL 05565
                                                REPUBLIC OF KOREA
72                     10793          No        KIM, SEONKYUNG                     Grupo          Aerovías de         0.00         0.00           0.00         1,057.55       1,057.55 USD         No
                                                105-103 SEOGOKRO 22             Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 WANSANGU                       S.A.B. de C.V.        C.V.
                                                JEONJU, 54957
                                                SOUTH KOREA
73                     11327          No        KIM, SEORIN                        Grupo          Aerovías de         0.00         0.00           0.00          826.63         826.63 USD          No
                                                10-15, BAEGOKDAERO              Aeroméxico,      México, S.A. de
       Date Filed:    1/2/2021                  2366BEONGIL                    S.A.B. de C.V.        C.V.
                                                MOHYEONEUP
                                                YONGIN-SI, GYEONGGI-DO
                                                17035
                                                SOUTH KOREA


                                                                                                                                                                                                     Page 9
                                    20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                            Pg 33 of 611
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
74                    12915          No        KIM, SO YOUNG                      Grupo          Aerovías de         0.00         0.00           0.00          731.30         731.30 USD          Yes
                                               106-1004                        Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                 ASAN VALLEY JUNG-ANG-          S.A.B. de C.V.         C.V.
                                               RO 50
                                               ASAN-SI 31406
                                               SOUTH KOREA
75                    14288          No        KIM, SOONJAY                       Grupo          Aerovías de         0.00         0.00           0.00         2,027.00       2,027.00 USD         No
                                               1603-1202 APT, #130             Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 MISAGANGBYEONBUK-RO            S.A.B. de C.V.        C.V.
                                               HANAM-SI 12911
                                               SOUTH KOREA
76                    14354          No        KIM, SOYI                          Grupo          Aerovías de         0.00         0.00           0.00          521.00         521.00 USD          No
                                               10F, HYANGGUN TOWER             Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 123, OLYMPIC-RO 35-GIL         S.A.B. de C.V.        C.V.
                                               SONGPA-GU
                                               SEOUL 05510
                                               REPUBLIC OF KOREA
77                    12016          No        KIM, TAEYANG                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                               108-902, SEOHEE STARHILLS       Aeroméxico,      México, S.A. de
       Date Filed:   1/7/2021                  CHILGOK-GUN 39810              S.A.B. de C.V.        C.V.
                                               REPUBLIC OF KOREA
78                    12551          No        KIM, TAEYEON                       Grupo          Aerovías de         0.00         0.00           0.00          952.07         952.07 USD          No
                                               #101, 8, BOTDEUL 4-GIL          Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                 UIWANG-SI, GYEONGGIDO,         S.A.B. de C.V.        C.V.
                                               16004
                                               SOUTH KOREA
79                     745           No        KIM, WOOSEOK                       Grupo          Aerovías de         0.00         0.00           0.00          449.60         449.60 USD          No
                                               8 DEOKJEONG 1-GIL, YURIM        Aeroméxico,      México, S.A. de
       Date Filed:   5/13/2021                 APT 102DONG 708                S.A.B. de C.V.        C.V.
                                               ULJU-GUN
                                               ULSAN-SI 44983
                                               SOUTH KOREA
80                    11839          No        KIM, YAEEUN                        Grupo          Aerovías de         0.00         0.00           0.00         1,235.00       1,235.00 USD         No
                                               SONGPA-GU, SEOUL,               Aeroméxico,      México, S.A. de
       Date Filed:   1/5/2021                  REPUBLIC OF KOREA              S.A.B. de C.V.        C.V.
                                               27, GARAK-RO 11-GIL
                                               B 502
                                               SEOUL, 05683
                                               SOUTH KOREA
81                    14458          No        KIM, YEONGBIN                      Grupo          Aerovías de         0.00         0.00           0.00          530.00         530.00 USD          No
                                               101HO, 29, 52BUNGIL,            Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 JANGAN-RO                      S.A.B. de C.V.        C.V.
                                               BUNDANG-GU, SEONGNAM-
                                               SI, GYEONGGI-DO
                                               SEONGNAM-SI 13584
                                               REPUBLIC OF KOREA



                                                                                                                                                                                                  Page 10
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 34 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
82                     11282          No        KIM, YOUNGHUI                      Grupo          Aerovías de         0.00         0.00           0.00          212.00         212.00 USD          Yes
                                                102 - 702 SK APT                Aeroméxico,      México, S.A. de
       Date Filed:    1/2/2021                  174 SOLSEMRO, GANGBUK-         S.A.B. de C.V.         C.V.
                                                GU
                                                SEOUL 01192
                                                SOUTH KOREA
83                     14869          No        KIM, YOUNG-KWANG                   Grupo          Aerovías de         0.00         0.00           0.00          525.29         525.29 USD          No
                                                501 HUNGERFORD DR, APT          Aeroméxico,      México, S.A. de
       Date Filed:   5/26/2021                  361                            S.A.B. de C.V.        C.V.
                                                ROCKVILLE MD 20850
84                     11287          No        KIM, YOUNGSHIN                     Grupo          Aerovías de         0.00         0.00           0.00          952.31         952.31 USD          No
                                                407-403, 7, JANGDEUNG 1-RO      Aeroméxico,      México, S.A. de
       Date Filed:    1/2/2021                  31BEON-GIL                     S.A.B. de C.V.        C.V.
                                                JINYEONG-EUP, GIMHAE-SI
                                                GYEONGSANGNAM-DO
                                                GIMHAE-SI 50858
                                                REPUBLIC OF KOREA
85                     13084          No        KIM, YOUNJI                        Grupo          Aerovías de         0.00         0.00           0.00          328.35         328.35 USD          No
                                                157 LAWRENCE AVE W              Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  TORONTO ON M5M 1A9             S.A.B. de C.V.        C.V.
                                                CANADA
86                     12224          No        KITASUKA, SAIKO                    Grupo          Aerovías de         0.00         0.00           0.00         2,173.00       2,173.00 USD         No
                                                103,2-41-5                      Aeroméxico,      México, S.A. de
       Date Filed:    1/9/2021                  KAMIKODANAKA,NAKAHA            S.A.B. de C.V.        C.V.
                                                RA, DAI7HARAHAIMU
                                                KANAGAWA
                                                KAWASAKI 2110053
                                                JAPAN
87                     10526          No        KJUN, CHO HYU                      Grupo          Aerovías de         0.00         0.00           0.00        22,843.60      22,843.60 USD         Yes
                                                205-501, AJU 2 RO 2 GIL 13      Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 GEOJE-SI 53306                 S.A.B. de C.V.        C.V.
                                                SOUTH KOREA
88                      171           No        KLEIN, JEFFREY D                   Grupo          Aerovías de         0.00         0.00           0.00          214.62         214.62 USD          No
                                                1810 PARK ST                    Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 HOUSTON TX 77019               S.A.B. de C.V.        C.V.


89                     11496          No        KO, BYUNGWOO                       Grupo          Aerovías de         0.00         0.00           0.00          901.66         901.66 USD          No
                                                1903 DCUBECITY 662              Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  GYUNGIN-RO SHINDORIM-          S.A.B. de C.V.        C.V.
                                                DONG
                                                GURO-GU
                                                SEOUL 08209
                                                SOUTH KOREA




                                                                                                                                                                                                   Page 11
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 35 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
90                     13924          No        KO, JU HEE                         Grupo          Aerovías de         0.00         0.00           0.00         1,422.47       1,422.47 USD          No
                                                STARPALACE 110 DONG 301         Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  HO                             S.A.B. de C.V.         C.V.
                                                46 AENIGOL-GIL
                                                ILSANDONG-GU GOYANG-SI
                                                GYEONGGI-DO 10301
                                                REPUBLIC OF KOREA
91                     11491          No        KO, SEONSOUK                       Grupo          Aerovías de         0.00         0.00           0.00          663.60         663.60 USD          No
                                                HANTO VILLA 201                 Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  GAEBONGRO-11GIL 55-26,         S.A.B. de C.V.        C.V.
                                                GURO-GU
                                                SEOUL 08351
                                                SOUTH KOREA
92                     13878          No        KOBAYASHI, ICHIZO                  Grupo          Aerovías de         0.00         0.00           0.00         1,591.00       1,591.00 USD         No
                                                6-51-7 SHIMOUMA                 Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  SETAGAYA-KU                    S.A.B. de C.V.        C.V.
                                                TOKYO 154-0002
                                                JAPAN
93                     12152          No        KOIZUKA, TOSHIYUKI                 Grupo          Aerovías de         0.00         0.00           0.00         2,687.45       2,687.45 USD         No
                                                C/O WEBTRAVEL CO LTD            Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  ATTN JUNKO FUJIMOTO            S.A.B. de C.V.        C.V.
                                                5-11-9 MINAMIAOYAMA,
                                                MINATO-KU
                                                TOKYO 1070062
                                                JAPAN
94                     12797          No        KOMA, FUKUTARO                     Grupo          Aerovías de         0.00         0.00           0.00          983.86         983.86 USD          No
                                                3-47-3 308 DAITA                Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  SETAGAYA-KU                    S.A.B. de C.V.        C.V.
                                                TOKYO 155-0033
                                                JAPAN
95                      354           No        KOMOTO, MISAKI                     Grupo          Aerovías de         0.00         0.00           0.00         4,481.00       4,481.00 USD         No
                                                74 NAKANO-CHO WAKABA-           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  KU                             S.A.B. de C.V.        C.V.
                                                CHIBA CHIBA 265-0051
                                                JAPAN
96                      173           No        KONEN, ROBERT J                    Grupo          Aerovías de         0.00         0.00           0.00          393.50         393.50 USD          No
                                                PO BOX 726                      Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 QUINCY WA 98848                S.A.B. de C.V.        C.V.


97                     20103          No        KORTAJARENA, UNAI                  Grupo          Aerovías de         0.00         0.00           0.00         1,452.67       1,452.67 USD         No
                                                CASA EGUNSENTIA 34              Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                 LARRAUL 20159                  S.A.B. de C.V.        C.V.
                                                SPAIN




                                                                                                                                                                                                   Page 12
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 36 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
98                     14861          No        KRISTENSON, JOSHUA                 Grupo          Aerovías de         0.00         0.00           0.00          587.97         587.97 USD          Yes
                                                1213A AKIPOLA ST                Aeroméxico,      México, S.A. de
       Date Filed:    5/4/2021                  KAILUA HI 96734                S.A.B. de C.V.         C.V.


99                     12481          No        KROWINKEL, BASTIAAN                Grupo          Aerovías de         0.00         0.00           0.00         1,526.00       1,526.00 USD         No
                                                BREDERODESTRAAT 42-2            Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  AMSTERDAM, 1054MV              S.A.B. de C.V.        C.V.
                                                NETHERLANDS
100                     290           No        KUEHNE, WERNER                     Grupo          Aerovías de         0.00         0.00           0.00          574.60         574.60 USD          No
                                                TREENEWEE 1                     Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 22851 NORDERSTEDT              S.A.B. de C.V.        C.V.
                                                GERMANY
101                    11815          No        KUHARA, TOMOE                      Grupo          Aerovías de         0.00         0.00           0.00         2,290.00       2,290.00 USD         No
                                                CALLE 10 ESQUINA DE PALO        Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  DE ARCO                        S.A.B. de C.V.        C.V.
                                                AMPLIACION CENTENARIO
                                                LA PAZ BCS, 23205
                                                MEXICO
102                     193           No        KUNTZ, MICHAEL                     Grupo          Aerovías de         0.00         0.00           0.00          259.00         259.00 USD          No
                                                851 WILSON AVE                  Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 KITCHENER ON N2C 1J1           S.A.B. de C.V.        C.V.
                                                CANADA
103                    12270          No        KUWANO, MAI                        Grupo          Aerovías de         0.00         0.00           0.00         2,961.22       2,961.22 USD         No
                                                3-9-14-207 OUGIBASHI            Aeroméxico,      México, S.A. de
       Date Filed:    1/9/2021                  KOTO-KU TOKYO 135-0011         S.A.B. de C.V.        C.V.
                                                JAPAN
104                    12452          No        KWON, JUNHO                        Grupo          Aerovías de         0.00         0.00           0.00         1,358.87       1,358.87 USD         No
                                                104-507, 52, SAECHANG-RO,       Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  MAPO-GU                        S.A.B. de C.V.        C.V.
                                                SEOUL, 04182
                                                REPUBLIC OF KOREA
105                    11302          No        LAMPE, ALIENOR                     Grupo          Aerovías de         0.00         0.00           0.00          906.34         906.34 USD          No
                                                8 RUE DU PRESIDENT              Aeroméxico,      México, S.A. de
       Date Filed:    1/2/2021                  ROOSEVELT                      S.A.B. de C.V.        C.V.
                                                BOURG-LA-REINE 92340
                                                FRANCE
106                    13282          No        LANDI, ELISA                       Grupo          Aerovías de         0.00         0.00           0.00         1,404.50       1,404.50 USD         Yes
                                                C/O IL BORGO NUOVO              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.        C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY




                                                                                                                                                                                                   Page 13
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 37 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
107                    13284          No        LANDI,MARIA                        Grupo          Aerovías de         0.00         0.00           0.00         1,404.50       1,404.50 USD         Yes
                                                C/O IL BORGO NUOVO              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.         C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY
108                    10353          No        LANE, IZABELLE                     Grupo          Aerovías de         0.00         0.00           0.00          261.85         261.85 USD          No
                                                15259 83RD WAY N                Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 PALM BEACH GARDENS FL          S.A.B. de C.V.        C.V.
                                                33418
109                    12794          No        LANGLEY, KERRY                     Grupo          Aerovías de         0.00         0.00           0.00          909.00         909.00 USD          No
                                                19 MANLY ST                     Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  PARAPARAMU BEACH               S.A.B. de C.V.        C.V.
                                                KAPITI 5032
                                                NEW ZEALAND
110                    20136          No        LAPHAN, MARIA DE LOS               Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                DOLORES CORREA                  Aeroméxico,      México, S.A. de
       Date Filed:   12/22/2020                 PASEO DE LA CANADA 100         S.A.B. de C.V.        C.V.
                                                CASA 24
                                                FRACCIONAMIENTO LA
                                                CAÑADA
                                                LOMAS DE ATZINGO
                                                CUERNAVACA, MO 62180
                                                MEXICO
111                    20299          No        LARGO LADINO, HERMAN               Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                ELIAS                           Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  SHINMEI 1-4-27                 S.A.B. de C.V.        C.V.
                                                SOUKA 340-0012
                                                JAPAN
112                    10394          No        LAU, STANLEY                       Grupo          Aerovías de         0.00         0.00           0.00         2,635.33       2,635.33 USD         No
                                                60 W 106TH ST, APT #3D          Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 NEW YORK NY 10025              S.A.B. de C.V.        C.V.


113                    10405          No        LE, TRACY                          Grupo          Aerovías de         0.00         0.00           0.00          434.58         434.58 USD          No
                                                2819 JACKSON ST, #204           Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 SAN FRANCISCO CA 94115         S.A.B. de C.V.        C.V.


114                    10797          No        LEE EUN YOUNG AND NAM              Grupo          Aerovías de         0.00         0.00           0.00         3,022.07       3,022.07 USD         No
                                                BYEONG SEOK                     Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 1405 HO,102 DONG, 1315,        S.A.B. de C.V.        C.V.
                                                JINSAM-RO,
                                                SACHEON-EUP,
                                                GYEONGSANGNAM-DO
                                                SACHEON-SI 52532
                                                SOUTH KOREA




                                                                                                                                                                                                   Page 14
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 38 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
115                    11434          No        LEE, ALESSI                        Grupo          Aerovías de         0.00         0.00           0.00          170.79         170.79 USD           No
                                                78 SENEGAL DR                   Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  PONTE VEDRA FL 32081           S.A.B. de C.V.         C.V.


116                    11153          No        LEE, CHANGHA                       Grupo          Aerovías de         0.00         0.00           0.00          351.87         351.87 USD          No
                                                HAEUNDAEGU,                     Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 HAEUNDAERO 540, 102-903        S.A.B. de C.V.        C.V.
                                                HAEUNDAE DONGBAEK
                                                DOOSAN WEVE THE ZENITH
                                                BUSAN-SI 48093
                                                SOUTH KOREA
117                    12021          No        LEE, CHUL                          Grupo          Aerovías de         0.00         0.00           0.00          943.83         943.83 USD          No
                                                REGENT VILA 201,                Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  DOLGOTYRO 5GIL 17,             S.A.B. de C.V.        C.V.
                                                SEONGBUK-GU
                                                SEOUL 02788
                                                REPUBLIC OF KOREA
118                    10654          No        LEE, DABIN                         Grupo          Aerovías de         0.00         0.00           0.00          610.00         610.00 USD          No
                                                51, DOBONG-RO 110DA-GIL,        Aeroméxico,      México, S.A. de
       Date Filed:   12/24/2020                 DOBONG-GU                      S.A.B. de C.V.        C.V.
                                                114-802
                                                SEOUL 01461
                                                REPUBLIC OF KOREA
119                    12289          No        LEE, DONGHWAN                      Grupo          Aerovías de         0.00         0.00           0.00          917.64         917.64 USD          No
                                                503-1008, NOGYANG-DONG          Aeroméxico,      México, S.A. de
       Date Filed:    1/9/2021                  404                            S.A.B. de C.V.        C.V.
                                                UIJEONGBU-SI 11605
                                                SOUTH KOREA
120                    10981          No        LEE, GANGEON                       Grupo          Aerovías de         0.00         0.00           0.00         1,007.85       1,007.85 USD         No
                                                101, GWANGHANBUK-RO             Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 NAMWON-SI, JEOLLABUK-          S.A.B. de C.V.        C.V.
                                                DO 55762
                                                SOUTH KOREA
121                    10984          No        LEE, GANGEON                       Grupo          Aerovías de         0.00         0.00           0.00         1,007.85       1,007.85 USD         No
                                                101, GWANGHANBUK-RO             Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 NAMWON-SI, JEOLLABUK-          S.A.B. de C.V.        C.V.
                                                DO 55762
                                                SOUTH KOREA
122                    11157          No        LEE, GEUNCHAN                      Grupo          Aerovías de         0.00         0.00           0.00          292.91         292.91 USD          No
                                                HAEUNDAEGU,                     Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 HAEUNDAERO 540, 102-903        S.A.B. de C.V.        C.V.
                                                HAEUNDAE DONGBAEK
                                                DOOSAN WEVE THE ZENITH
                                                BUSAN-SI 48093
                                                SOUTH KOREA




                                                                                                                                                                                                   Page 15
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 39 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
123                    11158          No        LEE, GEUNHA                        Grupo          Aerovías de         0.00         0.00           0.00          292.91         292.91 USD           No
                                                HAEUNDAEGU,                     Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 HAEUNDAERO 540, 102-903        S.A.B. de C.V.         C.V.
                                                HAEUNDAE DONGBAEK
                                                DOOSAN WEVE THE ZENITH
                                                BUSAN-SI 48093
                                                SOUTH KOREA
124                    11156          No        LEE, GEUNHU                        Grupo          Aerovías de         0.00         0.00           0.00          292.91         292.91 USD          No
                                                HAEUNDAEGU,                     Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 HAEUNDAERO 540, 102-903        S.A.B. de C.V.        C.V.
                                                HAEUNDAE DONGBAEK
                                                DOOSAN WEVE THE ZENITH
                                                BUSAN-SI 48093
                                                SOUTH KOREA
125                    10836          No        LEE, GYEONGHEE                     Grupo          Aerovías de         0.00         0.00           0.00          950.00         950.00 USD          No
                                                104-1804 DUNCHON                Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 PRUGIOAPT 172                  S.A.B. de C.V.        C.V.
                                                MYEONGIL-RO,
                                                GANGDONG-GU
                                                SEOUL 05360
                                                REPUBLIC OF KOREA
126                    11526          No        LEE, HAEKYUNG                      Grupo          Aerovías de         0.00         0.00           0.00         1,066.90       1,066.90 USD         No
                                                IMOON E                         Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  PYEONHANSESANG APT             S.A.B. de C.V.        C.V.
                                                106-201
                                                10 HANCHEON-RO 63-GIL,
                                                DONGDAEMUN-GU
                                                SEOUL 02047
                                                SOUTH KOREA
127                    13905          No        LEE, HONGSAE                       Grupo          Aerovías de         0.00         0.00           0.00          300.46         300.46 USD          No
                                                TEHERAN IPARK 105-903           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  16, TEHERAN-RO 52-GIL,         S.A.B. de C.V.        C.V.
                                                GANGNAM-GU
                                                SEOUL 06213
                                                SOUTH KOREA
128                    13900          No        LEE, HONGSAE                       Grupo          Aerovías de         0.00         0.00           0.00         1,731.16       1,731.16 USD         No
                                                TEHERAN IPARK 105-903           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  16, TEHERAN-RO 52-GIL,         S.A.B. de C.V.        C.V.
                                                GANGNAM-GU
                                                SEOUL 06213
                                                SOUTH KOREA
129                    13888          No        LEE, HONGSAE                       Grupo          Aerovías de         0.00         0.00           0.00          300.46         300.46 USD          No
                                                TEHERAN IPARK 105-903           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  16, TEHERAN-RO 52-GIL,         S.A.B. de C.V.        C.V.
                                                GANGNAM-GU
                                                SEOUL 06213
                                                SOUTH KOREA



                                                                                                                                                                                                   Page 16
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 40 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
130                    13873          No        LEE, HONGSAE                       Grupo          Aerovías de         0.00         0.00           0.00         1,731.16       1,731.16 USD          No
                                                TEHERAN IPARK 105-903           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  16, TEHERAN-RO 52-GIL,         S.A.B. de C.V.         C.V.
                                                GANGNAM-GU
                                                SEOUL 06213
                                                SOUTH KOREA
131                    10824          No        LEE, HUIJEONG                      Grupo          Aerovías de         0.00         0.00           0.00          950.00         950.00 USD          No
                                                37, GODEOK-RO 61-GIL,           Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 GANGDONG-GU                    S.A.B. de C.V.        C.V.
                                                HYUNDAI APT 101-702
                                                SEOUL 05234
                                                REPUBLIC OF KOREA
132                    10917          No        LEE, HYEONGJUN                     Grupo          Aerovías de         0.00         0.00           0.00         1,391.01       1,391.01 USD         No
                                                300, DASANSUNHWAN-RO            Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 1527-503                       S.A.B. de C.V.        C.V.
                                                NAMYANGJU-SI 12285
                                                SOUTH KOREA
133                    10919          No        LEE, HYEONGJUN                     Grupo          Aerovías de         0.00         0.00           0.00          940.43         940.43 USD          No
                                                300, DASANSUNHWAN-RO            Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 1527-503                       S.A.B. de C.V.        C.V.
                                                NAMYANGJU-SI 12285
                                                SOUTH KOREA
134                    10921          No        LEE, HYOEUN                        Grupo          Aerovías de         0.00         0.00           0.00          443.61         443.61 USD          No
                                                20, GEUMGOK-RO,                 Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 GWONSEON-GU                    S.A.B. de C.V.        C.V.
                                                SUWON-SI, GYEONGGI-DO
                                                16385
                                                REPUBLIC OF KOREA
135                    12543          No        LEE, HYUNBIN                       Grupo          Aerovías de         0.00         0.00           0.00          732.00         732.00 USD          No
                                                101-1008, KYOUNGNAM APT         Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  1134, SADANG-DONG,             S.A.B. de C.V.        C.V.
                                                DONGJAK-GU
                                                SEOUL, 06988
                                                REPUBLIC OF KOREA
136                    13783          No        LEE, JAEYOUL                       Grupo          Aerovías de         0.00         0.00           0.00         1,204.00       1,204.00 USD         Yes
                                                6, JOJONGSAESSAKRO,             Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  GAPYEONG                       S.A.B. de C.V.        C.V.
                                                GAPYEONG-GUN 12437
                                                REPUBLIC OF KOREA
137                    14467          No        LEE, JEONGJIC                      Grupo          Aerovías de         0.00         0.00           0.00          758.00         758.00 USD          No
                                                DAVID ALFARO SIQUEIROS          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  104, PISO 11-A                 S.A.B. de C.V.        C.V.
                                                MONTERREY, NL 66269
                                                MEXICO




                                                                                                                                                                                                   Page 17
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 41 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
138                    13889          No        LEE, JEONGTAE                      Grupo          Aerovías de         0.00         0.00           0.00          771.94         771.94 USD           No
                                                SANDONG-3RO 15                  Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  HILLSTATE 105-1103             S.A.B. de C.V.         C.V.
                                                GEOJE-SI, GYEONGNAM-DO
                                                53294
                                                SOUTH KOREA
139                    13885          No        LEE, JEONGTAE                      Grupo          Aerovías de         0.00         0.00           0.00          423.97         423.97 USD          No
                                                SANDONG-3RO 15                  Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  HILLSTATE 105-1103             S.A.B. de C.V.        C.V.
                                                GEOJE-SI, GYEONGNAM-DO
                                                53294
                                                SOUTH KOREA
140                    13871          No        LEE, JEONGTAE                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                SANDONG-3RO 15                  Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  HILLSTATE 105-1103             S.A.B. de C.V.        C.V.
                                                GEOJE-SI, GYEONGNAM-DO
                                                53294
                                                SOUTH KOREA
141                    11209          No        LEE, JIEUN                         Grupo          Aerovías de         0.00         0.00           0.00         1,573.19       1,573.19 USD         No
                                                277, DONGTANBANSEOK-RO          Aeroméxico,      México, S.A. de
       Date Filed:   12/31/2020                 117-2601                       S.A.B. de C.V.        C.V.
                                                HWASEONG-SI, GYEONGGI-
                                                DO 18447
                                                SOUTH KOREA
142                    11210          No        LEE, JIEUN                         Grupo          Aerovías de         0.00         0.00           0.00         1,573.19       1,573.19 USD         No
                                                277, DONGTANBANSEOK-RO          Aeroméxico,      México, S.A. de
       Date Filed:   12/31/2020                 117-2601                       S.A.B. de C.V.        C.V.
                                                HWASEONG-SI, GYEONGGI-
                                                DO 18447
                                                SOUTH KOREA
143                    10532          No        LEE, JIIN                          Grupo          Aerovías de         0.00         0.00           0.00         1,300.00       1,300.00 USD         Yes
                                                302-HO, 102-DONG,               Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 SAMSUNG SKY CASTLE             S.A.B. de C.V.        C.V.
                                                32, AENIGOL-GIL 43BEON-
                                                GIL, ILSANDONG-GU
                                                GOYANG-SI, GYEONGGI-DO
                                                10301
                                                SOUTH KOREA
144                    14266          No        LEE, JINHEE                        Grupo          Aerovías de         0.00         0.00           0.00         1,497.00       1,497.00 USD         No
                                                431, SEOLLEUNG-RO               Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  SK HUB 813                     S.A.B. de C.V.        C.V.
                                                GANGNAM-GU
                                                SEOUL 06212
                                                REPUBLIC OF KOREA




                                                                                                                                                                                                   Page 18
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 42 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
145                    11377          No        LEE, JINYOUNG                      Grupo          Aerovías de         0.00         0.00           0.00         2,680.00       2,680.00 USD          No
                                                BUK-GU, DAEGU                   Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  33, YEONGYEONGJUNGANG-         S.A.B. de C.V.         C.V.
                                                RO 11-GIL
                                                107/304
                                                DAEGU 41409
                                                SOUTH KOREA
146                    12689          No        LEE, JIWON                         Grupo          Aerovías de         0.00         0.00           0.00          599.30         599.30 USD          No
                                                1106, 2SUNHWAN-RO               Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  CHEONGJU-SI 28362              S.A.B. de C.V.        C.V.
                                                SOUTH KOREA
147                    10492          No        LEE, JOONYOUB                      Grupo          Aerovías de         0.00         0.00           0.00         1,080.06       1,080.06 USD         No
                                                104-604, 47, SEONGSUIL-RO       Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 8-GIL,                         S.A.B. de C.V.        C.V.
                                                SEONGDONG-GU
                                                SEOUL 04794
                                                REPUBLIC OF KOREA
148                    11373          No        LEE, JUA                           Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                GURO-DONG SAEMALRO 93           Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  108-1801, GURO-GU              S.A.B. de C.V.        C.V.
                                                SEOUL 08288
                                                SOUTH KOREA
149                    10478          No        LEE, JUN YOUNG                     Grupo          Aerovías de         0.00         0.00           0.00         1,000.00       1,000.00 USD         No
                                                SOUTH KOREA                     Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 SEOUL 05832                    S.A.B. de C.V.        C.V.
                                                SOUTH KOREA
150                    10446          No        LEE, JUNHYUB                       Grupo          Aerovías de         0.00         0.00           0.00         1,907.66       1,907.66 USD         Yes
                                                17-9, ILSAN-RO 380BEON-         Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 GIL, ILSANDONG-GU              S.A.B. de C.V.        C.V.
                                                GOYANG-SI, GYEONGGI-DO
                                                REPUBLIC OF KOREA
151                    11739          No        LEE, JUNSEOK                       Grupo          Aerovías de         0.00         0.00           0.00         1,237.25       1,237.25 USD         No
                                                5, GWONSEON-RO 540BEON-         Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  GIL, GWONSEON-GU               S.A.B. de C.V.        C.V.
                                                402
                                                SUWON-SI 16575
                                                SOUTH KOREA
152                    10534          No        LEE, KYONGYULL                     Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                DAELIM APT 103-1806             Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 KUSAN-DONG 547                 S.A.B. de C.V.        C.V.
                                                EUNPYONG-KU
                                                SEOUL, 03427
                                                REPUBLIC OF KOREA




                                                                                                                                                                                                   Page 19
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 43 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
153                    12957          No        LEE, KYUHWAN                       Grupo          Aerovías de         0.00         0.00           0.00          661.57         661.57 USD           No
                                                44-10, GUSEONG-RO,              Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  GIHEUNG-GU                     S.A.B. de C.V.         C.V.
                                                106-202
                                                YONGIN-SI, GYEONGGI-DO
                                                16920
                                                REPUBLIC OF KOREA
154                    13743          No        LEE, MINGYUE                       Grupo          Aerovías de         0.00         0.00           0.00         2,012.71       2,012.71 USD         No
                                                GURO-GU                         Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  30, ORI-RO 13GA-GIL            S.A.B. de C.V.        C.V.
                                                207HO 101DONG
                                                SEOUL 08358
                                                SOUTH KOREA
155                    13718          No        LEE, MINJU                         Grupo          Aerovías de         0.00         0.00           0.00         1,952.19       1,952.19 USD         No
                                                1304, 751, 315-18,              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  DONGTANWONCHEON-RO             S.A.B. de C.V.        C.V.
                                                HWASEONG-SI, GYEONGGI-
                                                DO 18424
                                                SOUTH KOREA
156                    13714          No        LEE, MINJU                         Grupo          Aerovías de         0.00         0.00           0.00         1,952.19       1,952.19 USD         No
                                                1304, 751, 315-18,              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  DONGTANWONCHEON-RO             S.A.B. de C.V.        C.V.
                                                HWASEONG-SI, GYEONGGI-
                                                DO 18424
                                                SOUTH KOREA
157                    14690          No        LEE, PAUL                          Grupo          Aerovías de         0.00         0.00           0.00         1,219.68       1,219.68 USD         No
                                                17115 S DALTON AVE, APT         Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  23                             S.A.B. de C.V.        C.V.
                                                GARDENA CA 90247
158                    10533          No        LEE, TAEYUN                        Grupo          Aerovías de         0.00         0.00           0.00          804.00         804.00 USD          No
                                                87 BACKGU-RO                    Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 JINHAE-GU                      S.A.B. de C.V.        C.V.
                                                CHANGWON-SI 51676
                                                SOUTH KOREA
159                    11432          No        LEE, YURI                          Grupo          Aerovías de         0.00         0.00           0.00          727.40         727.40 USD          No
                                                10, BUIL-RO 5-GIL, GURO-GU      Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  #502, DAON CASTLE              S.A.B. de C.V.        C.V.
                                                SEOUL, 08260
                                                REPUBLIC OF KOREA
160                    10475          No        LEJEUNE, CHRISTINE                 Grupo          Aerovías de         0.00         0.00           0.00          648.00         648.00 USD          No
                                                MARIA                           Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 160A BLACKSTOCK ROAD           S.A.B. de C.V.        C.V.
                                                LONDON N5 1HA
                                                UNITED KINGDOM




                                                                                                                                                                                                   Page 20
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 44 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
161                    13266          No        LEONARDO, MALEVOLTI                Grupo          Aerovías de         0.00         0.00           0.00         1,128.31       1,128.31 USD          No
                                                C/O IL BORGO NUOVO              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.         C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY
162                    20140          No        LESCALLES, CARLOS                  Grupo          Aerovías de         0.00         0.00           0.00          805.00         805.00 USD          No
                                                ALBERTO SANTISO                 Aeroméxico,      México, S.A. de
       Date Filed:   12/24/2020                 NO. 71 CALLE REVOLUCION.       S.A.B. de C.V.        C.V.
                                                DIEZ DE OCTUBRE
                                                HABANA 10500
                                                CUBA
163                    11941          No        LEVESQUE, RHAINE                   Grupo          Aerovías de         0.00         0.00           0.00          300.00         300.00 USD          No
                                                174 HARVARD ST, APT 2           Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  BROOKLINE MA 02446             S.A.B. de C.V.        C.V.


164                    14273          No        LEWIS, BRANDON                     Grupo          Aerovías de         0.00         0.00           0.00          481.58         481.58 USD          No
                                                2045 LINCOLN WAY                Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  SAN FRANCISCO CA 94122         S.A.B. de C.V.        C.V.


165                    10809          No        LIM, AYOUNG                        Grupo          Aerovías de         0.00         0.00           0.00          937.93         937.93 USD          No
                                                54, GEUMSAN-RO                  Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 GUNPO-SI, GYEONGGI-DO          S.A.B. de C.V.        C.V.
                                                15810
                                                SOUTH KOREA
166                    14773          No        LINA VOYAGES - 20234244            Grupo          Aerovías de         0.00         0.00           0.00         2,709.66       2,709.66 USD         No
                                                C/O SELECTOUR                   Aeroméxico,      México, S.A. de
       Date Filed:   2/10/2021                  39 AVENUE PAUL VAILLANT        S.A.B. de C.V.        C.V.
                                                COUTURIER
                                                VITRY SUR SEINE 94400
                                                FRANCE
167                    13918          No        LINEA VOYAGES 20214375             Grupo          Aerovías de         0.00         0.00           0.00         3,029.64       3,029.64 USD         No
                                                12 RUE GODOT DE MAUROY          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  PARIS FR 75009                 S.A.B. de C.V.        C.V.
                                                FRANCE
168                    12828          No        LINK, BARBARA DANIELA              Grupo          Aerovías de         0.00         0.00           0.00          224.00         224.00 USD          No
                                                BALDUINSECKER WEG 16            Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  BUCH 56290                     S.A.B. de C.V.        C.V.
                                                GERMANY
169                     669           No        LION TRAVEL SERVICE CO             Grupo          Aerovías de         0.00         0.00           0.00        53,585.00      53,585.00 USD         No
                                                LTD                             Aeroméxico,      México, S.A. de
       Date Filed:   1/20/2021                  151 SHITAN RD                  S.A.B. de C.V.        C.V.
                                                NEIHU DIST TAIPEI 114
                                                TAIWAN




                                                                                                                                                                                                   Page 21
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 45 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
170                    13145          No        LIU, HOLLY                         Grupo          Aerovías de         0.00         0.00           0.00          257.56         257.56 USD           No
                                                115 N PRIMROSE AVE, APT F       Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  ALHAMBRA CA 91801              S.A.B. de C.V.         C.V.


171                    14639          No        LOFI, MARKUS                       Grupo          Aerovías de         0.00         0.00           0.00          451.69         451.69 USD          No
                                                PROVIDENCIA, 128, AT            Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  BARCELONA 08024                S.A.B. de C.V.        C.V.
                                                SPAIN
172                    20259          No        LOPEZ ORTEGA, ELENA                Grupo          Aerovías de         0.00         0.00           0.00         3,622.00       3,622.00 USD         Yes
                                                DELGADO                         Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  OCANA, 26 - 2A                 S.A.B. de C.V.        C.V.
                                                MADRID ES 28047
                                                SPAIN
173                    10421          No        LOPEZ, BRENDA A                    Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                7641 NEY AVE                    Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 OAKLAND CA 94605               S.A.B. de C.V.        C.V.


174                    10350          No        LOPEZ, CLAUDIA                     Grupo          Aerovías de         0.00         0.00           0.00         1,580.70       1,580.70 USD         No
                                                1456 ALTA MESA WAY              Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 BREA CA 92821                  S.A.B. de C.V.        C.V.


175                    14538          No        LOPEZ, JESUS DEL OLMO              Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                GARCIA Y LAURA                  Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  AVDA DE LAS ROCAS, 11, 2D      S.A.B. de C.V.        C.V.
                                                C/LA TEJERA, 1 2°B
                                                ALPEDRETE, MADRID 28430
                                                SPAIN
176                    20342          No        LOPEZ, JOSE CARLOS                 Grupo          Aerovías de         0.00         0.00           0.00          949.61         949.61 USD          No
                                                CERON                           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  VIA LUDOVISE # 100             S.A.B. de C.V.        C.V.
                                                COL. FUENTES DEL VALLE
                                                SAN PEDRO GARZA GARCIA
                                                NL 66224
                                                MEXICO
177                    20162          No        LOPEZ, PAULA                       Grupo          Aerovías de         0.00         0.00           0.00          600.00         600.00 USD          No
                                                FLAT 56 TRAMWAY CT              Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  3 CANDLE ST                    S.A.B. de C.V.        C.V.
                                                LONDON, E1 4RR
                                                UNITED KINGDOM
178                    20398          No        LOPEZ, SANTIAGO                    Grupo          Aerovías de         0.00         0.00           0.00          620.80         620.80 USD          No
                                                MUGUNGHWA-RO 40 APT.            Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  512, ILSANDONG-GU              S.A.B. de C.V.        C.V.
                                                GOYANG-SI, GYEONGGI-DO
                                                10401
                                                SOUTH KOREA



                                                                                                                                                                                                   Page 22
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 46 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
179                    13272          No        LORENZO, MALEVOLTI                 Grupo          Aerovías de         0.00         0.00           0.00         1,128.31       1,128.31 USD         Yes
                                                C/O IL BORGO NUOVO              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.         C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY
180                    14837          No        LUI, JIANGSHAN                     Grupo          Aerovías de         0.00         0.00           0.00         8,169.00       8,169.00 USD         No
                                                GUANGZHOU                       Aeroméxico,      México, S.A. de
       Date Filed:    4/5/2021                  2909, 29TH FLOOR, HUIDE        S.A.B. de C.V.        C.V.
                                                BUILDING
                                                HAO XIAN ROAD, YUEXIU
                                                DISTRICT
                                                GUANGZHOU 510000
                                                CHINA
181                    10486          No        LUITEN, DOUGLAS AND                Grupo          Aerovías de         0.00         0.00           0.00         2,989.38       2,989.38 USD         No
                                                BARBARA                         Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 7050 TULUGAK CIRCLE            S.A.B. de C.V.        C.V.
                                                ANCHORAGE AK 99507
182                    10502          No        LYONS, THOMAS                      Grupo          Aerovías de         0.00         0.00           0.00          404.95         404.95 USD          No
                                                179 MORTON RD                   Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 SPRINGFIELD PA 19064           S.A.B. de C.V.        C.V.


183                    10989          No        MA, HYUNWOO                        Grupo          Aerovías de         0.00         0.00           0.00          573.86         573.86 USD          Yes
                                                32-3, JEGIRO4NAGIL,             Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 DONGDAEMUNGU                   S.A.B. de C.V.        C.V.
                                                SEOUL 02476
                                                SOUTH KOREA
184                    14493          No        MACNEIL, DAVID                     Grupo          Aerovías de         0.00         0.00           0.00         1,000.00       1,000.00 USD         No
                                                240 CAMERONS ST N               Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  KITCHENER ON N2H 3B4           S.A.B. de C.V.        C.V.
                                                CANADA
185                    13050          No        MADDEN, ANNE                       Grupo          Aerovías de         0.00         0.00           0.00          271.77         271.77 USD          No
                                                1 SARATOGA RD                   Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  UNIONVILLE ON L3P 7J3          S.A.B. de C.V.        C.V.
                                                CANADA
186                     727           No        MAE CHESNEY & PETER                Grupo          Aerovías de         0.00         0.00           0.00          809.14         809.14 USD          No
                                                ROTHBLATT                       Aeroméxico,      México, S.A. de
       Date Filed:   4/19/2021                  555 HOLLY PARK CIR             S.A.B. de C.V.        C.V.
                                                SAN FRANCISCO CA 94110
187                    10355          No        MALAFARINA, FRANCESCO              Grupo          Aerovías de         0.00         0.00           0.00         1,337.12       1,337.12 USD         Yes
                                                VIA DON ORIONE, 34A             Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 REGGIO CALABRIA, 89126         S.A.B. de C.V.        C.V.
                                                ITALY




                                                                                                                                                                                                   Page 23
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 47 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
188                    14776          No        MALDONADO, CARLOS                  Grupo          Aerovías de         0.00         0.00           0.00          624.98         624.98 USD           No
                                                1661 NACIMIENTO AVE             Aeroméxico,      México, S.A. de
       Date Filed:   2/15/2021                  VENTURA CA 93004               S.A.B. de C.V.         C.V.


189                    20367          No        MALLORQUES, ESTER VIME             Grupo          Aerovías de         0.00         0.00           0.00          317.00         317.00 USD          No
                                                CALLE EQUADOR 75, 5O 4A         Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  BARCELONA 08029                S.A.B. de C.V.        C.V.
                                                SPAIN
190                    13462          No        MALLORY, WOLFF                     Grupo          Aerovías de         0.00         0.00           0.00         3,558.78       3,558.78 USD         No
                                                2 RUE MIZON -75015              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  PARIS FR 75015                 S.A.B. de C.V.        C.V.
                                                FRANCE
191                    14005          No        MALOUDA, SAMUEL                    Grupo          Aerovías de         0.00         0.00           0.00         2,589.50       2,589.50 USD         No
                                                1 BIS PASSAGE DE LAGNY          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  PARIS 75020                    S.A.B. de C.V.        C.V.
                                                FRANCE
192                    10402          No        MALTESTER, JOHN                    Grupo          Aerovías de         0.00         0.00           0.00         1,178.35       1,178.35 USD         No
                                                35 BLUE GUM CT                  Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 PLEASANT HILL CA 94523-        S.A.B. de C.V.        C.V.
                                                1001
193                    20101          No        MANCHON, ALICIA LOPEZ              Grupo          Aerovías de         0.00         0.00           0.00         2,657.49       2,657.49 USD         No
                                                LLEDONERS 26                    Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 SANT VICENC DE MONTALT         S.A.B. de C.V.        C.V.
                                                08394
                                                SPAIN
194                    11918          No        MANCILLA, ALAN GABRIEL             Grupo          Aerovías de         0.00         0.00           0.00         2,839.96       2,839.96 USD         No
                                                DAVALOS                         Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  KANAGAWA-KEN,                  S.A.B. de C.V.        C.V.
                                                KAWASAKI-SHI, TAKATSU-
                                                KU
                                                SUENAGA 4-17-3 - 502
                                                KAWASAKI 213-0013
                                                JAPAN
195                    14783          No        MANDEL, YAEL DINA ROSA             Grupo          Aerovías de         0.00         0.00           0.00          421.20         421.20 USD          No
                                                27 KLEINE VEENKADE              Aeroméxico,      México, S.A. de
       Date Filed:   2/19/2021                  THE HAGUE 2519 PJ              S.A.B. de C.V.        C.V.
                                                THE NETHERLANDS
196                    14437          No        MANDEL, YAEL DINA ROSA             Grupo          Aerovías de         0.00         0.00           0.00          627.96         627.96 USD          No
                                                27 KLEINE VEENKADE              Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  THE HAGUE 2518 PJ              S.A.B. de C.V.        C.V.
                                                THE NETHERLANDS
197                     650           No        MANETTI, RAFFAELLA                 Grupo          Aerovías de         0.00         0.00           0.00          660.00         660.00 USD          No
                                                9601 WILSHIRE BLVD, #1205       Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  BEVERLY HILLS CA 90210         S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 24
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 48 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
198                    12190          No        MANIAR, RIAZUDDIN                  Grupo          Aerovías de         0.00         0.00           0.00         2,357.00       2,357.00 USD          No
                                                AMERICAN EXPRESS                Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  GLOBAL BUSINESS TRAVEL         S.A.B. de C.V.         C.V.
                                                5 CHURCHILL PLACE
                                                CANARY WHARF
                                                LONDON E14 5HU
                                                UNITED KINGDOM
199                    10546          No        MANNING, MELINDA                   Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                102 GATERIDGE PL                Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 CARRBORO NC 27510              S.A.B. de C.V.        C.V.


200                     146           No        MANONI, ALEX S                     Grupo          Aerovías de         0.00         0.00           0.00          966.88         966.88 USD          No
                                                724 LAUREL DR                   Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 EVERETT WA 98201               S.A.B. de C.V.        C.V.


201                    10611          No        MANSILLA, MONICA ELBA              Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                77 CARLTON ST, APT 1501         Aeroméxico,      México, S.A. de
       Date Filed:   12/22/2020                 TORONTO ON M5B 2J7             S.A.B. de C.V.        C.V.
                                                CANADA
202                    11331          No        MANSKE, CHRISTINE                  Grupo          Aerovías de         0.00         0.00           0.00          578.00         578.00 USD          No
                                                VOLPENHENNSTRASSE 2             Aeroméxico,      México, S.A. de
       Date Filed:    1/2/2021                  WADERSLOH 59329                S.A.B. de C.V.        C.V.
                                                GERMANY
203                     169           No        MARCH, ELEANOR R                   Grupo          Aerovías de         0.00         0.00           0.00          535.02         535.02 USD          No
                                                2124 RONDA GRANADA,             Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 UNIT N                         S.A.B. de C.V.        C.V.
                                                LAGUNA WOODS CA 92637
204                    10415          No        MARCHESI, LUCA                     Grupo          Aerovías de         0.00         0.00           0.00          644.72         644.72 USD          No
                                                VIA FOSCOLO 14                  Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 20089                          S.A.B. de C.V.        C.V.
                                                ROZZANO MI 20089
                                                ITALY
205                    20159          No        MARIA DEL CONSUELO                 Grupo          Aerovías de         0.00         0.00           0.00         2,133.93       2,133.93 USD         No
                                                ORTIZ FIGUEROA                  Aeroméxico,      México, S.A. de
       Date Filed:   12/31/2020                 27 PONIENTE 706C               S.A.B. de C.V.        C.V.
                                                COL CHULA VISTA
                                                PUE 72420
                                                MEXICO
206                    11335          No        MARISTANY, DANIELA                 Grupo          Aerovías de         0.00         0.00           0.00          775.87         775.87 USD          No
                                                4973 17TH ST                    Aeroméxico,      México, S.A. de
       Date Filed:    1/2/2021                  SAN FRANCISCO CA 94117         S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 25
                                    20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                            Pg 49 of 611
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
207                   14664          No        MARONI, WILLIAM EDWIN              Grupo          Aerovías de         0.00         0.00           0.00          443.57         443.57 USD           No
                                               226 E 13TH ST, #28              Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 NEW YORK NY 10003              S.A.B. de C.V.         C.V.


208                   14066          No        MARRON, SANDRA                     Grupo          Aerovías de         0.00         0.00           0.00         2,025.85       2,025.85 USD         No
                                               1805 MARION AVE                 Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 NOVATO CA 94945                S.A.B. de C.V.        C.V.


209                   11561          No        MARSCHALL, RAFAL                   Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                               MALINOWA STREET 48              Aeroméxico,      México, S.A. de
       Date Filed:   1/4/2021                  STEFANOWO 05552                S.A.B. de C.V.        C.V.
                                               POLAND
210                   10340          No        MARTIN, ALFREDO                    Grupo          Aerovías de         0.00         0.00           0.00          635.42         635.42 USD          No
                                               5810 PRESTON VIEW BLVD,         Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                 APT 2074                       S.A.B. de C.V.        C.V.
                                               DALLAS TX 75240
211                   20272          No        MARTINEZ CUADRA, JOSE              Grupo          Aerovías de         0.00         0.00           0.00        11,224.00      11,224.00 USD         No
                                               ADAN                            Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                 AV VALDEPENAS                  S.A.B. de C.V.        C.V.
                                               COTO CORDOBA INTERIOR
                                               VINO OPORTO 195
                                               REAL DE VALDEPENAS
                                               ZAPOPAN, JAL 45130
                                               MEXICO
212                   20269          No        MARTINEZ CUADRA, JOSE              Grupo          Aerovías de         0.00         0.00           0.00         3,373.68       3,373.68 USD         No
                                               ADAN                            Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                 VALDEPENAS 50, COTO            S.A.B. de C.V.        C.V.
                                               CORDOBA
                                               INTERIOR VINO OPORTO
                                               #195
                                               ZAPOPAN JA 45130
                                               MEXICO
213                   20274          No        MARTINEZ MEMBRILLA,                Grupo          Aerovías de         0.00         0.00           0.00          361.90         361.90 USD          No
                                               LUCAS                           Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                 NEWTONSTRAAT 60                S.A.B. de C.V.        C.V.
                                               AMSTERDAM 1098HE
                                               NETHERLANDS
214                    222           No        MARTINEZ, ALBERT L                 Grupo          Aerovías de         0.00         0.00           0.00         1,001.66       1,001.66 USD         No
                                               15246 HILLTOP CIR               Aeroméxico,      México, S.A. de
       Date Filed:   1/4/2021                  POWAY CA 92064-2408            S.A.B. de C.V.        C.V.




                                                                                                                                                                                                  Page 26
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 50 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
215                    12745          No        MARTINEZ, MARJORIE                 Grupo          Aerovías de         0.00         0.00           0.00            0.00          0.00 USD           Yes
                                                SAILLARD                        Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  LE DOMAINE DE BRUNOY 1         S.A.B. de C.V.         C.V.
                                                RUE JEAN XXIII
                                                BRUNOY 91800
                                                FRANCE
216                     172           No        MARTINEZ, REMIGIO L                Grupo          Aerovías de         0.00         0.00           0.00          619.79         619.79 USD          No
                                                900 17TH ST, RM 1018            Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 MODESTO CA 95354               S.A.B. de C.V.        C.V.


217                    12312          No        MARTINEZ, SILVIA                   Grupo          Aerovías de         0.00         0.00           0.00         1,893.20       1,893.20 USD         No
                                                1139 TURK ST                    Aeroméxico,      México, S.A. de
       Date Filed:    1/9/2021                  SAN FRANCISCO CA 94115         S.A.B. de C.V.        C.V.


218                    20394          No        MARTINEZ, VICENTE                  Grupo          Aerovías de         0.00         0.00           0.00         2,177.00       2,177.00 USD         Yes
                                                VARGAS                          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  AV. HIDALGO #4, INTERIOR       S.A.B. de C.V.        C.V.
                                                41
                                                COL. GRANJAS LOMAS DE
                                                GUADALUPE
                                                CUAUTITLAN IZCALLI MX
                                                54767
                                                MEXICO
219                    20532          No        MARTINEZVILLANUEVA,                Grupo          Aerovías de         0.00         0.00           0.00          767.24         767.24 USD          No
                                                HUMBERTO                        Aeroméxico,      México, S.A. de
       Date Filed:   3/10/2021                  7640 RUE CHAMBORD              S.A.B. de C.V.        C.V.
                                                MONTRÉAL QC H2E 1X1
                                                CANADA
220                     164           No        MARTLING, CLEARMAN                 Grupo          Aerovías de         0.00         0.00           0.00         1,150.08       1,150.08 USD         No
                                                PETER                           Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 3126 AUGUSTA DR                S.A.B. de C.V.        C.V.
                                                BOZEMAN MT 59715
221                    12835          No        MARUYAMA, KIYOSHI                  Grupo          Aerovías de         0.00         0.00           0.00         1,206.06       1,206.06 USD         No
                                                5-9-7-106 MINAMIOSAWA           Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  HACHIOJII                      S.A.B. de C.V.        C.V.
                                                TOKYO 192-0364
                                                JAPAN
222                    20443          No        MARVI DISSENY DIAGONAL             Grupo          Aerovías de         0.00         0.00           0.00         2,581.00       2,581.00 USD         Yes
                                                VIATGES SL                      Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  AVDA DIAGONAL 283              S.A.B. de C.V.        C.V.
                                                BARCELONA, ES 08013
                                                SPAIN




                                                                                                                                                                                                   Page 27
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 51 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
223                    12861          No        MATSUOKA, TERUKO                   Grupo          Aerovías de         0.00         0.00           0.00         3,011.61       3,011.61 USD          No
                                                MOTO GO 1-2-3                   Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  KAWAGUCHI-SHI                  S.A.B. de C.V.         C.V.
                                                SAITAMA, 332-0011
                                                JAPAN
224                     225           No        MAUREEN, NICOLAS                   Grupo          Aerovías de         0.00         0.00           0.00          967.61         967.61 USD          No
                                                20 ALLEE VAUBAN                 Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  ISSY-LES-MOULINEAUX            S.A.B. de C.V.        C.V.
                                                92130
                                                FRANCE
225                    10418          No        MCANINCH, MICHELLE                 Grupo          Aerovías de         0.00         0.00           0.00          409.87         409.87 USD          No
                                                MARIE                           Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 2229 LILLIE AVE                S.A.B. de C.V.        C.V.
                                                PO BOX 132
                                                SUMMERLAND CA 93067
226                     234           No        MCCAGE, MINDY                      Grupo          Aerovías de         0.00         0.00           0.00         2,003.52       2,003.52 USD         No
                                                112 PUTTERS DR                  Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  ATHENS GA 30607                S.A.B. de C.V.        C.V.


227                    12643          No        MCCORT, PAUL                       Grupo          Aerovías de         0.00         0.00           0.00          881.00         881.00 USD          No
                                                4A ANDERSON TERRACE             Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  ARDROSSAN                      S.A.B. de C.V.        C.V.
                                                NORTH AYRSHIRE KA22 8JN
                                                UNITED KINGDOM
228                    14688          No        MCKENZIE, SCOTT                    Grupo          Aerovías de         0.00         0.00           0.00          600.00         600.00 USD          No
                                                404/6-8 GAMBLE STREET           Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  BRUNSWICK EAST 3057            S.A.B. de C.V.        C.V.
                                                AUSTRALIA
229                    14286          No        MELCO TRAVEL CO LTD                Grupo          Aerovías de         0.00         0.00           0.00          817.61         817.61 USD          No
                                                C/O NAGASAKI BRANCH             Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  6-14, MARUO                    S.A.B. de C.V.        C.V.
                                                NAGASAKI 852-8004
                                                JAPAN
230                     359           No        MENDOZA-CRUZ, NATHALIE             Grupo          Aerovías de         0.00         0.00           0.00          372.27         372.27 USD          No
                                                3007 W 5TH ST, #8               Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  LOS ANGELES CA 90020           S.A.B. de C.V.        C.V.


231                    10428          No        MERLE, CLEMENTINE                  Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                3 RUE HENRI DE GONDI            Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                 BAILLY 78870                   S.A.B. de C.V.        C.V.
                                                FRANCE
232                    12315          No        MESFIN, SENAI                      Grupo          Aerovías de         0.00         0.00           0.00          149.55         149.55 USD          No
                                                725 RAMSEY ST NE                Aeroméxico,      México, S.A. de
       Date Filed:    1/9/2021                  MINNEAPOLIS MN 55413           S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 28
                                     20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                             Pg 52 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
233                     183           No        MEYER, RICHARD BRUCE               Grupo          Aerovías de         0.00         0.00           0.00         1,108.02       1,108.02 USD          No
                                                813 FOREST WILLOW CIR           Aeroméxico,      México, S.A. de
       Date Filed:   12/24/2020                 EL PASO TX 79922               S.A.B. de C.V.         C.V.


234                    20321          No        MIC TURISMO LTDA                   Grupo          Aerovías de         0.00         0.00           0.00         1,472.00       1,472.00 USD         No
                                                AVENIDA RUI BARBOSA 911         Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  BAIRRO TIROL                   S.A.B. de C.V.        C.V.
                                                NATAL RN 59015290
                                                BRAZIL
235                    10624          No        MIERKE, KATHARINA                  Grupo          Aerovías de         0.00         0.00           0.00          599.40         599.40 USD          No
                                                ANGELIKA                        Aeroméxico,      México, S.A. de
       Date Filed:   12/23/2020                 HAGENAUERSTR 5                 S.A.B. de C.V.        C.V.
                                                BERLIN, BE 10435
                                                GERMANY
236                    14013          No        MIKEL, DANIEL J JR                 Grupo          Aerovías de         0.00         0.00           0.00         2,446.31       2,446.31 USD         No
                                                20581 E 3750 N RD               Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  ROSSVILLE IL 60963             S.A.B. de C.V.        C.V.


237                    13419          No        MILACHAY, JUAN                     Grupo          Aerovías de         0.00         0.00           0.00        35,966.46      35,966.46 USD         No
                                                2070 KINGSTON DR                Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  BULLHEAD CITY AZ 86442         S.A.B. de C.V.        C.V.


238                     317           No        MILLER, CHERYL                     Grupo          Aerovías de         0.00         0.00           0.00          427.33         427.33 USD          No
                                                17505 EASON AVE                 Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  BOTHELL WA 98011               S.A.B. de C.V.        C.V.


239                    10510          No        MIN, BYUNGJOON                     Grupo          Aerovías de         0.00         0.00           0.00          691.48         691.48 USD          No
                                                165 SEOPANGYO-RO                Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 1205-601                       S.A.B. de C.V.        C.V.
                                                SEONGNAM-SI 13595
                                                SOUTH KOREA
240                    13028          No        MIRACLE TM                         Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                35 RUE DE LA MARE               Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  PARIS, FR 75020                S.A.B. de C.V.        C.V.
                                                FRANCE
241                    13239          No        MITSUMA, WATARU                    Grupo          Aerovías de         0.00         0.00           0.00         1,156.17       1,156.17 USD         No
                                                4-1-7                           Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  OMOTEMACHI                     S.A.B. de C.V.        C.V.
                                                NAGAOKA 9400071
                                                JAPAN
242                    14503          No        MNT TRAVEL CORP                    Grupo          Aerovías de         0.00         0.00           0.00          901.44         901.44 USD          No
                                                1248 W MAIN ST, STE 14          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  EPHRATA PA 17522               S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 29
                                      20-11563-scc            Doc 1399          Filed 07/08/21 Entered 07/08/21 22:32:13                        Main Document
14th Omnibus Claims Objection                                                              Pg 53 of 611
                                                                                           Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                 Case No 20-11563 (SCC) Jointly Administered

                                                                                        Wrong Debtor Claims

Ref                   Claim #     Transferred    Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
243                    14667          No         MOLDOW, GLORIA M                   Grupo          Aerovías de         0.00         0.00           0.00          501.35         501.35 USD           No
                                                 3503-A BAHIA BLANCA W           Aeroméxico,      México, S.A. de
       Date Filed:    1/15/2021                  LAGUNA WOODS CA 92637          S.A.B. de C.V.         C.V.


244                    13343          No         MOLINELLI, IRENE                   Grupo          Aerovías de         0.00         0.00           0.00         1,230.12       1,230.12 USD         Yes
                                                 C/O IL BORGO NUOVO              Aeroméxico,      México, S.A. de
       Date Filed:    1/13/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.        C.V.
                                                 SCARPERIA E SAN PIERO FI
                                                 50038
                                                 ITALY
245                    20217          No         MONTIEL, RAFAEL                    Grupo          Aerovías de         0.00         0.00           0.00         4,099.97       4,099.97 USD         Yes
                                                 MARTINEZ                        Aeroméxico,      México, S.A. de
       Date Filed:    1/11/2021                  BAIXADA SOLANELL, 17, 2-1      S.A.B. de C.V.        C.V.
                                                 BARCELONA 08023
                                                 SPAIN
246                    11213          No         MOON, CHAEEUN                      Grupo          Aerovías de         0.00         0.00           0.00          950.65         950.65 USD          No
                                                 101-1102, 280, PYEONGHWA-       Aeroméxico,      México, S.A. de
       Date Filed:   12/31/2020                  RO                             S.A.B. de C.V.        C.V.
                                                 PAJU-SI 10849
                                                 SOUTH KOREA
247                    14672          No         MOON, CHANSOO                      Grupo          Aerovías de         0.00         0.00           0.00          449.37         449.37 USD          No
                                                 46, DAEDONG 2-GIL,              Aeroméxico,      México, S.A. de
       Date Filed:    1/15/2021                  DEOKSAN-MYEON                  S.A.B. de C.V.        C.V.
                                                 YESAN-GUN, CHUNGNAM
                                                 32410
                                                 REPUBLIC OF KOREA
248                    13902          No         MOON, JINHO                        Grupo          Aerovías de         0.00         0.00           0.00          667.07         667.07 USD          No
                                                 301HO 103DONG,I-GOUN B,         Aeroméxico,      México, S.A. de
       Date Filed:    1/14/2021                  61-14 YEONORO                  S.A.B. de C.V.        C.V.
                                                 JEJU-SI, JEJU-DO 63145
                                                 SOUTH KOREA



                     Wrong Debtor Claim Totals                        Count:        USD                248            0.00          0.00          0.00         608,834.22       608,834.22




                                                                                                                                                                                                    Page 30
20-11563-scc   Doc 1399   Filed 07/08/21 Entered 07/08/21 22:32:13   Main Document
                                     Pg 54 of 61



                             Exhibit 2 to Objection

                               Sánchez Declaration
20-11563-scc        Doc 1399         Filed 07/08/21 Entered 07/08/21 22:32:13                      Main Document
                                                Pg 55 of 61



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)



    DECLARATION OF RICARDO JAVIER SÁNCHEZ BAKER IN SUPPORT OF THE
     DEBTORS’ FOURTEENTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF
                    CLAIM (WRONG DEBTOR CLAIMS)

         I, Ricardo Javier Sánchez Baker, hereby declare that the following is true to the best of my

knowledge, information and belief:

                                                   Background

         1.       I am the Chief Financial Officer of Grupo Aeroméxico, S.A.B. de C.V. (“Grupo

Aeroméxico”), and its affiliates that are debtors and debtors in possession in these proceedings

(collectively, the “Debtors;” the Debtors collectively with their direct and indirect non-Debtor

subsidiaries, the “Company”). I have held several other positions at the Company since 2006,

including serving as advisor to the Chief Executive Officer and Director of Revenue Management. I

have been the chairman of the board of directors of the SABRE Corporation, a member of the SEAT

Technical Committee, and a member of the Aeromexpress, CECAM, and PLM boards of directors. I

have held various positions within the Federal Public Administration (Administración Pública

Federal), including deputy director general of public debt for the Ministry of Finance and Public

Credit in 2003 and 2005. I hold a bachelor’s degree in economics from the Universidad

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1399         Filed 07/08/21 Entered 07/08/21 22:32:13                      Main Document
                                              Pg 56 of 61



Iberoamericana, a diploma in finance from Instituto Tecnológico Autónomo de México, and

master’s and doctorate degrees in economics from the University of California, Los Angeles. I am

familiar with the day-to-day operations, business, and financial affairs of the Debtors.

       2.       I submitted the Declaration of Ricardo Javier Sánchez Baker in Support of the

Debtors’ Chapter 11 Petitions and First Day Pleadings [ECF No. 20] (the “Sánchez First Day

Declaration”). I make this declaration (the “Declaration”) in support of the Debtors’ Fourteenth

Omnibus Claims Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”). I have

reviewed the Objection or have otherwise had its contents explained to me, and the Objection is, to

the best of my knowledge, accurate.

       3.       Except as otherwise indicated, all facts set forth in the Objection and this Declaration

are based upon my personal knowledge, my review of relevant documents, information provided to

me by employees working under my supervision, or my opinion based upon experience, knowledge,

and information concerning the operations of the Debtors and the aviation industry as a whole. If I

were called upon to testify, I could and would testify to each of the facts set forth herein.

       4.       I am generally familiar with the Debtors’ day-to-day operations, financing

arrangements, business affairs, and Books and Records2 that reflect, among other things, the

Debtors’ liabilities, and the amount thereof owed to their creditors as of the Petition Date. I have

read the Objection and corresponding Proposed Order, each filed contemporaneously herewith.

       5.       To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate. In evaluating the Claims, the Debtors and other reviewing parties have

reviewed the Debtors’ Books and Records, the relevant Proofs of Claim, as well as the supporting

documentation provided by the claimants, and determined that the Wrong Debtor Claims should be

2
       Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
       Objection.


                                                         2
20-11563-scc     Doc 1399      Filed 07/08/21 Entered 07/08/21 22:32:13             Main Document
                                          Pg 57 of 61



reclassified as set forth in the Objection and Proposed Order. I believe the reclassification of the

claims listed on Schedule 1 to the Proposed Order on the terms set forth in the Objection and

Proposed Order is appropriate.

                                       Wrong Debtor Claims

       6.      To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register and each Wrong Debtor Claim, the Debtors have determined that the Wrong

Debtor Claims have each been filed against the wrong Debtor(s). If the Wrong Debtor Claims

identified on Schedule 1 to the Proposed Order are not reclassified, the claimants identified therein

may improperly receive recoveries on a claim against the incorrect Debtor. Accordingly, I believe it

is proper for the Court to enter the Proposed Order reclassifying the Wrong Debtor Claims as set

forth therein and in the Objection.

                                              Conclusion

       7.      I am authorized to submit this Declaration on behalf of the Debtors. In my opinion,

and for the reasons set forth in this Declaration and in the Objection, reclassifying the Wrong Debtor

Claims is in the best interest of the Debtors’ estates.

       8.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that, to the best of my knowledge and after reasonable inquiry, the foregoing is true

and correct.

       Executed: July 8, 2021

                                                  By: /s/ Ricardo Javier Sánchez Baker
                                                      Ricardo Javier Sánchez Baker
                                                      Chief Financial Officer




                                                  3
20-11563-scc   Doc 1399   Filed 07/08/21 Entered 07/08/21 22:32:13   Main Document
                                     Pg 58 of 61



                                    Exhibit B

                     Omnibus Claims Hearing Procedures
20-11563-scc        Doc 1399         Filed 07/08/21 Entered 07/08/21 22:32:13                         Main Document
                                                Pg 59 of 61



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                              Case No. 20-11563 (SCC)

                  Debtors.1                                            (Jointly Administered)



              COURT-ORDERED OMNIBUS CLAIMS HEARING PROCEDURES

         The Omnibus Claims Hearing Procedures (the “Omnibus Claims Hearing Procedures”)

described herein have been ordered by the United States Bankruptcy Court for the Southern District

of New York (the “Court”) to apply to the chapter 11 cases of Grupo Aeroméxico, S.A.B. de C.V.

and its affiliated debtors.

                                   Omnibus Claims Hearing Procedures

         1.       Pursuant to the Order Establishing Certain Notice, Case Management, and

Administrative Procedures, entered on July 8, 2020 [ECF No. 79] (the “Case Management

Order”), the Court established periodic omnibus hearings (the “Omnibus Hearings”) in these

cases. The Debtors shall schedule the return date for claims objections, omnibus or otherwise, for

hearing at Omnibus Hearings or other hearings the Debtors may schedule with the Court.

         2.       The Court may enter an order at the scheduled hearing sustaining an objection to

proofs of claim (each, a “Proof of Claim”) with respect to which no response (a “Response”)2 is


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
2
         Any information submitted in connection with a Proof of Claim shall be part of the record with respect to the
         relevant Claim, and any such information already submitted need not be resubmitted in connection with the
         Omnibus Claims Hearing Procedures.
20-11563-scc     Doc 1399        Filed 07/08/21 Entered 07/08/21 22:32:13                   Main Document
                                            Pg 60 of 61



properly filed and served or pursuant to a certificate of no objection in accordance with the Case

Management Order.

       3.      The hearing to consider an objection to Proofs of Claim as to which a Response is

properly filed and served (each, a “Contested Claim”) shall be set for a contested hearing (each, an

“Omnibus Claims Hearing”) to be scheduled by the Debtors, in their discretion, as set forth herein.

       4.      The Debtors shall schedule an Omnibus Claims Hearing for a Contested Claim as

follows:

               A.       For a non-evidentiary hearing to address whether the Contested Claim has
                        failed to state a claim against the Debtors that can be allowed and should be
                        dismissed pursuant to Bankruptcy Rule 7012 (a “Sufficiency Hearing”),
                        unless the Debtors serve the claimant with a Notice of Merits Hearing (as
                        defined herein), the Sufficiency Hearing shall go forward at the return date
                        set in accordance with paragraph 1 of these Omnibus Claims Hearing
                        Procedures. The legal standard of review that will be applied by the Court at
                        a Sufficiency Hearing will be equivalent to the standard applied by the Court
                        upon a motion to dismiss for failure to state a claim upon which relief can be
                        granted.

               B.       For an evidentiary hearing on the merits of a Contested Claim (a “Merits
                        Hearing”), the Debtors may, in their discretion, serve upon the relevant
                        claimant, by email or overnight delivery, with a copy to the Official
                        Committee of Unsecured Creditors, Apollo Management Holdings, L.P., and
                        the Ad Hoc Group of Senior Noteholders,3 and file with the Court, a notice
                        substantially in the form attached to the Claims Objections Procedures Order
                        as Exhibit 2 (a “Notice of Merits Hearing”) at least thirty (30) calendar
                        days prior to the date of such Merits Hearing. The rules and procedures
                        applicable to such Merits Hearing will be set forth in a scheduling order
                        issued by the Court in connection therewith.

       5.      Discovery with respect to a Contested Claim will not be permitted until either (a) the

Court has held a Sufficiency Hearing and determined that the Contested Claim states a claim that

could be allowed and should not be dismissed pursuant to Bankruptcy Rule 7012 or (b) the Debtors

have served on the relevant claimant a Notice of Merits Hearing with respect to the Contested Claim.

3
       As identified in the Verified Statement of the Ad Hoc Group of Senior Noteholders Pursuant to Bankruptcy
       Rule 2019 [ECF No. 390].


                                                     2
20-11563-scc     Doc 1399      Filed 07/08/21 Entered 07/08/21 22:32:13             Main Document
                                          Pg 61 of 61



       6.      The Debtors may file and serve a reply (a “Reply”) to a Response no later than

4:00 p.m., prevailing Eastern Time, on the day that is two (2) calendar days prior to the date of the

applicable hearing (which may fall on a Saturday, Sunday, or legal holiday notwithstanding

Bankruptcy Rule 9006 or equivalent provisions).

       7.      The Debtors, in their discretion, are authorized to adjourn a hearing scheduled in

accordance herewith at any time by providing notice to the Court and the claimants.




                                                 3
